ICJ_087_MaritimeDelimitation_QAT_BHR_2001-03-16_JUD_01_ME_02_EN.txt. 145

JOINT DISSENTING OPINION OF JUDGES BEDJAOUI,
RANJEVA AND KOROMA

[Translation]

Long-standing dispute — Recurrence — Particular difficulties of case —
Appeal to Parties to transcend their frustrations through co-operation — Hope
that judicial settlement will be capable of fully performing its calming, peace-
making function — Judicial settlement and public opinion — Conditions for
social acceptability of judicial decisions — Grounds relied on by Parties —
Court’s choice of single ground — Questionable and hazardous.

British decision of 11 July 1939 -— Of questionable legal value — Court’s
examination of formal validity of British decision to exclusion of substantive
validity — Risk of ruling infra petita —- Court’s examination of formal validity
incomplete — Vitiation of consent — British decision vitiated by fraud — His-
torical context and circumstances of 1939 decision — Role of local British rep-
resentatives — Rush for oil and advent of offshore exploration — “Provisional”
decision of 1936 — Final decision of 1939 — Political decision not having status
of arbitral award and thus lacking force of res judicata — Decision not binding
— Need for consent to 1939 proceedings — Consent must be expressed,
informed and freely given, as with any territorial issue — Consent to proceed-
ings and consent to substantive decision — Qatar’s consent not express, informed
and freely given — Elements establishing fraud — 1939 decision could not prop-
erly serve as valid title for award of the Hawars to Bahrain.

Consequences of Court's failure to examine substantive validity of 1939 deci-
sion — Court's failure to proceed to logical conclusion: a minima solution
involving sharing of Hawar Islands on basis of Bahrain's effectivités — A
minima solution the logical consequence of Court's chosen approach, yet not
adopted — "Bahraini formula” — Meaning and interpretation in light of inter-
nal coherence — Incompatibility between Bahraini formula and application to
dispute of uti possidetis juris — Reintroduction of effectivités issue, avoided by
Judgment, but inevitably resurfacing as result of sole reliance on 1939 decision
— Weightman report underlying British decision — Award of Jazirat Hawar
justified by Weightman by reference to Bahrain's effectivités — Absence of
effectivités in other Hawar Islands — Award of those islands justified by
Weightman on basis of “presumption” of effectivité — Weightman report's
internal contradictions — Double standard in application of proximity principle
— Judgment ultra petita because effectivités limited to main Hawar island and
totally absent in other islands and islets.

United Kingdom’s subsequent doubts — Acceptance in 1960s of re-examina-
tion of 1939 decision by “neutral” authority — Qatar's persistent protests and

109
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 146

refusal to acquiesce in 1939 decision and successive acts of occupation —
Qatar's attitude of non-renunciation preventing formation of Bahraini title over
Hawars — Issue of evidence of exercise of sovereign authority over Islands —
Flimsiness of effectivités — Failure to respect territorial status quo during
period 1936-1939 when British decision was in preparation — Failure to respect
status quo during Saudi mediation from 1983 and since institution of proceed-
ings before International Court of Justice in 1991.

Search for historical title to the Hawars — Role of historical events in
dynamics of legal disputes over territory — Interplay between history and law
— Court's duty — Purely descriptive and factual nature of Judgment’s account
of historical context: failure to apply legal rules and principles framing histori-
cal events — Judgment's failure to draw necessary legal consequences from his-
torical facts — Legal criteria for assessing historical events — Court's investi-
gation of historical title to Zubarah, but failure to do so for Hawar Islands, for
which requirement was greater.

British presence in Gulf and its legal consequences during nineteenth and
twentieth centuries — Characteristics —- Creation of two distinct entities, Bah-
rain and Qatar, in last third of nineteenth century — Progressive formation and
consolidation of Al-Thanis’ historical title to Qatar peninsula.

Ottoman presence in Qatar from 1871 and its legal consequences until Turk-
ish withdrawal in 1914 — Attitude of United Kingdom — Bahrain’s conduct:
silence reflecting acquiescence — Conduct of Sheiks of Qatar: extension of
authority over entire peninsula — Legal consequences of Anglo-Ottoman agree-
ments of 1913 and 1914 — Anglo-Saudi treaties of 1915 and 1927 — Legal
consequences of Anglo-Qatari agreement of 1916.

Interplay of geography and law — Court's duty — Geographical proximity
— Strong legal presumption of appurtenance to coastal State of all islands situ-
ated within its territorial waters — Legal concept of “distance” — Issue of
State's territorial integrity.

Map evidence — Evidentiary value — Maps as reflection of general public
opinion and repute — British War Office maps: their particular credibility —
Qatar's title to Hawars confirmed by wide geographical and temporal spread of
maps produced — Judgment’s silence on map evidence.

Historical documents on territorial composition of Bahrain and Qatar —
Respective territorial extents in light of historical documents — Appurtenance
of the Hawars to Qatar.

Maritime delimitation — Decision infra petita — “Bahraini formula” and
single maritime boundary — Significance of enumeration of maritime areas to
be delimited — Failure to apply coherence test to course of line — Multifunc-
tional line and exercise of rights — Method of construction of provisional
median line — Baselines and base points — Duality of functions and develop-
ment of law — Rejection by case law of duality of functions — Equitable points
and lines — Delimitation of territorial sea and equitable identification of base
points — Distorting effects on course of provisional line — Enclavement of

110
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 147

Hawar Islands — Right of innocent passage through Bahrain's territorial sea —
Régime of international easement — Court's lack of competence to define that
régime — Obligation of Parties to conclude agreement for international ease-
ment — Legal characterization of Qit'at Jaradah — Islands: definition and cri-
teria — Historical development — “Natural” area of land: terra ferma —
Single line of delimitation — Existence of two sectors — Point of separation —
Adjustment of northern sector — Excessive effect accorded to Qit’at Jaradah.

Suggested solution — Precedents — Saudi-Bahraini territorial agreement:
divisibility ; sovereignty and resources —- Algeria-Morocco agreements.

General conclusion —- Attachment of Court's African judges to principle of
uti possidetis juris — No State succession — British decision of 1939: legal
artifice — “Oil dominates land and sea” — Judicial ethics — British decision of
1939 to be measured by yardstick of modern methods of interpretation and in
light of contemporary norms of international law.

TABLE OF CONTENTS

Paragraphs

I. INTRODUCTION 1-15
II. THe BritisH Decision oF 11 Jury 1939 16-47
Til. An “A Minima” SOLUTION 48-64
IV. EFFECTIVITÉS AND REFUSAL TO ACQUIESCE 65-85
V. THe Historica TITLE 86-136
(a) The arrival of the Ottomans in the Gulf in 1871 113-123

(i) First, the conduct of Great Britain 114-117

(ii) The conduct of Bahrain during the period of Ottoman
establishment in Qatar: Bahrain’s tacit acquiescence 118-120

(iii) The conduct of the Sheikhs of Qatar and the spread

of their authority to the entire peninsula 121-123
(b) The Convention of 29 July 1913 respecting the Persian
Gulf and Adjacent Territories 124-128
(i) First, Article 11 125-126
Gi) Article 13 of the Convention 127-128
(c) The Anglo-Turkish Convention of 1914 129-130
(d) The Anglo-Saudi Treaties of 1915 and 1927 131
(e) The Anglo-Qatari agreement of 1916 132-136
(i) The respective capacities of the contracting parties 133
(ii) The nature and extent of the protection 134
(ii) The territorial area involved 135
VI. PROXIMITY AND TERRITORIAL INTEGRITY 137-143
VII. THe Map EVIDENCE 144-148

111
VII.

IX.

x.
XI.

DELIMITATION AND QUESTIONS (JOINT DISS. OP.)

HistoricAL DOCUMENTS CONCERNING THE TERRITORIAL EXTENT
OF BAHRAIN AND QATAR

(a) The territorial extent of Bahrain

(i) Lorimer’s description
(i) J. T. Bent’s description
(iii) Three confidential British memoranda
(iv) Three British military reports
(v) Numerous other official British documents

(b) The territorial extent of Qatar: its gradual identity with
the territorial area of the peninsula, including the adjacent
islands

THE MARITIME DELIMITATION

(a) The Judgment rules infra petita in terms of the Bahraini
formula as applied to the course of the single median
line

(6b) The method adopted in order to draw the provisional
median line

(c) Legal characterization of Qit’at Jaradah

(d) The course of the final delimitation line

A SUGGESTED SOLUTION

FINAL CONCLUSION

148

149-162
150-157
150-151

158-161
163-205

164-180

181-193
194-201
202-205

206-217
213-217

112
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 149
I. INTRODUCTION

1. This case has divided Qatar and Bahrain for too long. For over 60
years now Qatar has ceaselessly protested at the British decision of 1939
attributing the Hawar Islands to Bahrain. We can look back on fruitless
attempts at arbitration over more than 30 years. The Saudi mediation
between the two countries, which was to end in disappointing failure,
began more than 20 years ago. For countless decades there have been
phases of direct, invariably abortive negotiations between the two States.
And finally, for ten long years, punctuated with a whole variety of inci-
dents, the case has officially been before this Court.

2. We would accordingly be more than justified in hoping that, with
the Judgment delivered by the Court today, this case will be satisfactorily
settled once and for all. Yet has this Judgment carefully identified and
met all the requisite criteria for success? In this respect, our hope becomes
clouded when we consider the treatment accorded to the question of the
Hawar Islands and to that of the drawing of the single maritime delimita-
tion line, which has, in our view, been arrived at by a somewhat novel
method that breaks with the most soundly established practices. Thus,
the provisional course of the equidistance line was determined by taking
prior account of certain special circumstances, some of which are in fact
insignificant, such as Umm Jalid, a maritime feature a few dozen metres
long, projecting 30 centimetres out of the water. The fundamental rule
that “the land dominates the sea” was not respected in drawing the pro-
visional line, the Judgment having opted not to apply the mainland-to-
mainland method. It is all of this that has prompted us to write this
opinion.

3. The parties involved in a lawsuit must have the good sense to assess,
calmly and realistically, their respective gains and losses — which are
sometimes unavoidable in a judicial settlement. Today’s Judgment is
what it is. But it stands. It is our hope that the Parties will manage to
draw from this situation — but above all from the infinite resources
offered by their common genius — the will to set off again with confi-
dence along the road of co-operation and to restore mutually beneficial
relations through a dialogue that will transcend their difficulties or frus-
trations.

*
* *

4. The question of the Hawar Islands is a highly sensitive one for both
Bahrain and Qatar. It is a subject that carries an exceptional emotional
charge for the people of the two States and one about which they feel
exceptionally strongly.

5. For Bahrain, losing the Hawar Islands would be a truly alienating-
capitis diminutio — indeed alienating in the extreme, because a /arge part
of a small country would be amputated. It would also involve the loss of

113
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 150

a vestige of bygone splendour, a remnant of the now-distant era when
Bahrain held sway over virtually the entire Gulf, and indeed over the
Qatar peninsula itself. For Bahrain, Hawar represents a fundamental
political myth, like those existing in many countries. In the age-old con-
flict between France and Germany, now fortunately laid to rest, the ques-
tion of Alsace-Lorraine, among other highly flammable flashpoints, was
like the flint that invariably sparked off a war. To some extent, Hawar is
Bahrain's “Alsace-Lorraine”.

6. For Qatar, the loss of, or failure to recover, the Hawars through the
force of law, before a court for whose jurisdiction Qatar vigorously
fought, would give rise to a sense of disappointment as intense as its con-
fidence in international justice was great. At the end of every day for 61
years now, each and every Qatari sees his lost illusions swept away on the
waves of the daily ebb. Each day, when the tide goes out, every Qatari
can walk, without getting his feet wet, those few hundred metres — even
less in some places —- separating him from the Hawars.. .

7. Why then should anyone be surprised that the taste in the mouths
of the crowd, both in Bahrain and in Qatar, is a sour one? It is more
essential than ever that judicial settlement fulfil to the utmost its calming,
peace-making function in a case such as this, where each Party fears
being unjustly despoiled by a Judgment depriving it of the Hawars.

8. Thus, for the Court to satisfy both Parties under the circumstances
is an arduous and well-nigh impossible task, and yet the decision must be
rendered strictly under the law and rigorous care must be taken to avoid
handing down any form of judgment ex aequo et bono! However, it is
clear that the fact that this bitter dispute has persisted for so long in any
case imposed an extra duty on the Court. What we mean by this is that in
ruling, in deciding solely in accordance with international law, the Court
was nevertheless duty-bound to seek out, from among the possible solu-
tions, that which appeared to be the most pacifying and likely to cause
the least dissatisfaction on either side.

9. The American judge Philip Jessup, in his dissenting opinion in the
South West Africa case, wrote that international law must not be regarded
as an antiquated compendium of dead letters, dating back to a long-gone
period in the history of the world: “the standard to be applied by the
Court must be one which takes account of the views and attitudes of the
contemporary international community” '.

' LCS. Reports 1966, p. 441: emphasis added.

114
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 151

Two authors, Garry Sturgess and Philip Chubb, have further stated
that:

“The case in question demonstrated [that] law is not something
that is apart from reality, apart from politics ... The case highlights
the delicate line the Court must tread. It generally attempts in its
judgment to include some statements that make the decisions at least
partly acceptable to the losers; it is never highly critical or abusive.
The trick indeed, is to try to make the decision carry as little pain for
the loser as possible, to try to avoid making the Court itself unpopu-
lar with any part of the international Community.”

10. It would be wrong to think for a single moment that all this is
peculiar to international fora. The same problem of rejection of judicial
decisions by public opinion exists within States and sometimes takes on
alarming proportions, ranging from displays of popular emotion to acts
of violence. Whether national or international, justice is therefore bound
to be concerned with ensuring that it is accepted, through decisions
which, while articulating the state of the law, must not completely ignore
the state of public opinion. One author has remarked that “Judges do not
live in isolation. Their opinions are subject to criticism, and they are, and
should be, influenced by popular reaction. The process often works in
subtle ways . . .”*

11. The South West Africa case provides confirmation of the view held
by Chaïm Perelman, who wrote: “It is indeed rare for legal reasoning to
be able to lead, like . . . the proof of a mathematical theorem, to a com-
pelling conclusion.” Courts, whether domestic or international, are also
faced, in a particularly acute manner, with the problem of the “social
acceptability” of their decisions*. “In fact”, as Stéphane Rials added, “in
spite of the majesty which attaches to their decisions, courts cannot dis-
pense with techniques which will make their judgments more persuasive
and enhance their legitimacy” *.

12. This is true a fortiori of the International Court, which is so
dependent, for the referral of cases to it and for its jurisdiction, on the
consent of States. In the South West Africa case, the Court had in
advance robbed the technical solution put forward by it of any substance,
so that it could only appear to the public as a derisory expedient once the
Court had accepted jurisdiction and agreed that the Application was

? Garry Sturgess and Philip Chubb, Judging the World Court — Law and Politics in the
World's Leading Courts, 1988. Chap. 7. “The Courts in Collision”, p. 213: emphasis
added.

3 Norman Redlich, “Judges as Instruments of Democracy”. in The Role of the Courts
in Society, ed. Shimon Shetreet. 1988, Chap. 11. pp. 149-156.

4 Chaim Perelman, Logique juridique, nouvelle rhétorique. 1976, pp. 7 and 9.

S Les Cours de droit, 1950. pp. 429 and 451. quoted by Stéphane Rials. “Les standards,
notions critiques du droit”. in Chaim Perelman and Raymond Vander Elst. Les notions à
contenu variable en droit. travaux du Centre national de recherches de logique. Brussels,
1984, pp. 39-53. at p. 46.

115
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 152

admissible. The opinion and expectations of the “public” are an impor-
tant factor, constituting what is referred to by some authors as “infra-
droit”"®.

+ *

13. What has the Court done in the present case? In order to convince
the Court, the Parties have argued at length on the following grounds of
law put forward by each of them on the question of the Hawars:

(aj the existence of an original title;

(b) the presence of effectivités;

(c) the legal principle of proximity and the matter of territorial integ-
rity;

(d) the map evidence;

fe, the principle of uti possidetis juris; and lastly,

(f{) the British decision of I! July 1939 awarding the Hawars to
Bahrain.

Far from examining all of these grounds and according them such full
value as they deserved to be given as support for the position of one or
other of the Parties, the Court deliberately ignored the first five, in order
to base its solution on the British decision of 11 July 1939 alone.

14, A choice that is both questionable and hazardous. Questionable
because, particularly where territorial disputes are concerned, the first
intellectual step normally undertaken is rather to seek an original histori-
cal legal title, irrespective of whether or not it is currently still effective.
Questionable also because, by not responding as it should to the numer-
ous other legal grounds argued by the Parties, the Court leaves them (and
anyone reading the Judgment) with the regrettable impression that it has
only given the Parties a very incomplete hearing on matters which they
however considered to be crucial. In other words, the Court has thus
taken the risk not only of rendering an incorrect judgment but also of
failing to give a complete ruling. The Court thus exposes itself to the
danger of charges of having ruled “infra petita”. A hazardous choice, more-
over, as the nature of the present case is not such as to enable various
grounds to be so easily dispensed with simply because the examination of

6 André-Jean Arnaud, Critique de la raison juridique. Où va la sociologie du droit?,
LGDI, 1981. in particular his arguments entitled “Repères pour une exploration
méthodique de l’infra-droit”, pp. 325 et seq."L'avant-dire-droit”.to use the term employed
by the author, is made up of a number of factors, objective and subjective, which, in the
popular imagination, really shape a court decision before it is delivered, and fuel public
expectation: levels of consciousness and legal culture. i.e.. conformist or revolutionary
tendencies on the part of the public — together with more subjective factors made up of
attitudes. opinions, types of behaviour. beliefs, images, and so on.

116
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 153

one ground would definitely and indisputably — so it is believed — pro-
duce the solution, thereby relieving the Court of the need to examine any
other grounds. In this case, as indeed in many others, the solution
derived from one ground could be strongly contradicted — effectively
undermined and set at naught — by others. The science of international
law does not have the rigour and logical certainty of the mathematical
sciences, in which one line of reasoning must inevitably completely exclude
or render superfluous any other. This is demonstrated by the fact that, in
international law, one does not halt at the first result in a territorial
award, but then goes on to see whether a “better title” exists.

15. Let us begin by considering the British decision of 11 July 1939, by
which the United Kingdom awarded the Hawars to Bahrain and which is
the legal ground on which the Court has based its entire Judgment. In
our view, that decision cannot constitute the requisite “better title”. And
that is what we must first show. We regret that, in so doing, we are
obliged to attack at the very heart of the Judgment.

I]. THE British DECISION oF 11 JULY 1939

16. The Court ruled on the question of sovereignty over the Hawar
Islands solely on the basis of the British Government’s decision of 11 July
1939. According to the Court, that decision was binding on Bahrain and
Qatar at the time it was adopted and was opposable to them notwith-
standing the subsequent protests of the Sheikh of Qatar. The Court states
that its “conclusion .. . on the basis of the British decision of 1939 makes
it unnecessary for the Court to rule on the arguments of the Parties based
on the existence of an original title, effectivités, and the applicability of
the principle of uti possidetis juris to the present case” (Judgment,
para. 148).

17. The Court thus made the deliberate, hazardous choice, analysed
above, of deciding a territorial dispute on the basis of a decision of ques-
tionable legal value and to dispense with careful consideration of the
other grounds advanced by the Parties in support of their arguments,
namely whether or not the principle of uri possidetis juris and the prin-
ciples of geographical proximity and territorial unity applied to the case
and whether there was an original title or effectivités. The Court thus
chose not to apply the relevant principles of law and avoided drawing the
inescapable conclusions that followed from consideration of the interna-
tional treaties, of applicable customary law relating to islands, of mari-
time law and of the substantial map evidence.

18. The Court’s treatment of the subject of sovereignty over the Hawar
Islands might have been convincing had the Court carried through with
its task and performed in full the judicial mission incumbent upon

117
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 154

it. However, not only did the Court decline to examine the substan-
tive validity of the British decision of 11 July 1939, even though it had
been invited to do so by the Parties — which in itself exposed it to
the risk of ruling “infra petita” — but its consideration of the formal
validity of that decision was, further, both incomplete and lacking in
credibility.

19. With respect to the specific question of the Hawars. which entails
important consequences for the maritime delimitation, the entire legal
edifice constructed by the Court thus rests on a single foundation, the
British decision of 1939, and that foundation is itself particularly flimsy,
in that it led the Court to conclude that the consent given by both Parties
in 1938 to Great Britain to take that decision was free of any defect. Yet,
as we shall show, the Sheikh of Qatar’s consent was clearly vitiated by
the existence of fraud.

20. But before undertaking an examination of the questionable cir-
cumstances under which the decision was taken, it is worth quoting
at this point a comment made in 1964 by Christopher Long, a senior
Foreign Office official, who, in summarizing the events of 1938-1939,
admitted the following:

“Neither of the two Rulers was asked beforehand to promise his
consent to the award, nor afterwards to give it. H.M.G. simply
‘made’ the award. Although it followed the form of an arbitration to
some extent, it was imposed from above, and no question of its valid-
ity or otherwise was raised. It was quite simply a decision which was
taken for practical purposes in order to clear the ground for oil
concessions." ?

21. In other words, the Foreign Office itself acknowledged in 1964 that
the 1939 decision had been “imposed from above” and that the Ruler of
Qatar had not promised in advance to accept the content of that decision.
This clearly means that, however it might have been characterized, that
decision could not be regarded as binding.

22. But statements like that of Christopher Long are not only to be
found after the decision was taken. Critical views were also expressed
within those same British diplomatic circles before the 1939 decision was
adopted. The Minute drawn up on 30 December 1937 by Rendel, one
such British senior official, states: “As regards the Hawar Islands at
No. 17, 1 cannot help regretting that the India Office went so far as they
seem to have done in allotting these islands to Bahrain.”

More generally, the file submitted to the Court shows that the fact that

7 Reply of Bahrain, Vol. 2, Ann. 2, p. 4; emphasis added.
® Reply of Qatar, Vol. 3. Ann. 111.56, p. 349.

118
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 155

the Hawars belonged to Qatar was not disputed prior to the “provi-
sional” decision of 1936.

x * x

23. It is important to recall the facts and circumstances which led to
the British decision of 11 July 1939. This is particularly necessary because
the Judgment, far from describing the exact historical context of that
decision, confined itself, in paragraphs 118 to 135, to citing the most
immediate of the events occurring between 10 May 1938 and 25 Septem-
ber 1939. More crucial facts capable of shedding light on the British deci-
sion of 1939 are to be found in the “qualités”, at the very beginning of the
Judgment, far removed from the discussion devoted to consideration of
the 1939 decision, and thus separated from that discussion and inter-
mingled with other points.

24. As we shall show below in considering the question of historical
title, it was acknowledged, at least until 1936, that Hawar appertained to
Qatar, as a result of historical consolidation and the recognition of
Qatar’s title. The challenge raised to Qatar’s title may be explained by the
conjunction of the local policy of certain British representatives and the
rush for oil with the advent of off-shore exploration. A confidential letter
of 30 July 1933 from Gastrell, British Political Agent in Bahrain, to the
British Political Resident in the Gulf, referred to the reluctance on the
part of the Ruler of Bahrain and his son to designate by name the islands
to be included in the area of the oil concession granted by Bahrain. In a
telegram dated the next day, 31 July 1933, to the Government of India,
the Political Resident in the Gulf accepted this suggestion but did how-
ever state that “Hawar Island is clearly not one of the Bahrain group””.

25. On 28 April 1936, following the Ruler of Bahrain’s discovery that
the “unallotted area of Bahrain” for which he could grant a new oil con-
cession comprised less than half of the land territory of the main Bahrain
Island, Muharraq, Sitrah, Nabi Salih and Umm Na’asan, Charles Bel-
grave, the Political Adviser to the Ruler, presented to his superior, the
British Political Agent, a formal claim of title to the Hawar Islands on
behalf of the Ruler cf Bahrain. The elements of the claim were set out in
a document the text of which began as follows: “Jn connection with the
present negotiations for an oil concession over the territory of Bahrain
which is not included in the 1925 oil concession.” '° They related to islands
the majority of which lie within the 3-mile belt of Qatar’s territorial sea.
This fact of geography is not disputed.

26. Here is the account given in the confidential Foreign Office minute
dated 10 June 1964, entitled “Sovereignty over Hawar Island” and signed

* Memorial of Qatar, Vol. 6, Ann. IIL88, p. 451.
19 Memorial of Qatar, Vol. 7. Ann. IHI.103, p. 17.

119
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 156

by Christopher Long. of the events following Bahrain’s claim:

“3. The first stage was from April to July, 1936. In a letter
dated April 28, 1936, (E3439) the Political Agent, Bahrain, reported
that Bahrain, stimulated by prospective oil concessionaires, had put
forward a claim to Hawur. He observes that ‘it might... suit us
politically to have as large an area as possible included under Bah-
rain.’ The Political Resident supported this attitude and the matter
was discussed, together with related oil questions, at a meeting in
Whitehall. As a result, in a letter to Mr. Skliros of Petroleum Con-
cessions Limited, dated July 14, 1936, it was stated that ‘on the basis
of the evidence at present before H.M.G. it appears that Hawar
belongs to the Shaikh of Bahrain, and that the burden of disproving
his claim would lie on any other potential claimant.’ (E 4490.)”!!

27. This decision of 9 July 1936 by the British Government was noti-
fied to Charles Belgrave, who conveyed it to the Ruler of Bahrain and to
Skliros of Petroleum Concessions Limited, but not to the Sheikh of
Qatar. The Sheikh was informed neither of Bahrain’s formal claim of
28 April 1936 to the Hawars nor of the British decision of 9 July 1936
and was not made a participant, either directly or indirectly, in the vari-
ous steps in the process, even though the British Government must have
been aware that most of the islands in question lay within three miles of
the coast of the Qatari peninsula and that Qatar regarded them as
belonging to it. Thus, after flying over them in 1934, the Royal Air Force
had stated that they were part of Qatar’s territory. Moreover, between
1933 and 1934, early in the negotiations over the granting of an oil con-
cession, British officials in the Gulf and in London had had no doubt
that the islands appertained not to Bahrain but to Qatar. Although the
British Government stated that the 1936 decision was based on the evi-
dence before them, it clearly had not escaped them that neither the
Annual Reports of the Government of Bahrain nor Belgrave’s “Diary”
contained any mention whatsoever of the Hawar Islands or of any
administration of those islands by or on behalf of the Ruler of Bahrain;
at most, all we find is a reference to Weightman’s visit to Hawar on
15 April 1938.

28. The foregoing thus demonstrates that the 1936 decision was not
taken on the basis of the available evidence, but rather in spite of and
against that evidence, and, even though it was characterized as “provi-
sional”, its significance and practical effect could hardly have been under-
estimated. It was a definitive statement of the principles guiding British
policy with respect to offshore concessions in the area concerned.

"| Reply of Bahrain, Vol. 2, Ann. 2, p. 2: emphasis added.

120
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 157

29. Nevertheless, in order to soften the foreseeable reaction by the
Ruler of Qatar, the British authorities stated that the decision was pro-
visional and that a final decision would not be taken until any claims
which the Ruler of Qatar might have had to those islands had been con-
sidered. These precautions came to nothing, for Belgrave was at pains to
indicate that the Ruler of Bahrain would include the Hawars on the list
of his possessions. Consequently. subsequent negotiations for oil conces-
sions in Bahrain’s “unallotted area” were conducted on the basis that the
Hawars were part of Bahrain and that the Ruler of Bahrain alone was
entitled to grant a concession covering those islands. The competent
British authorities, in the Gulf and in London, also acted on the basis
that the Hawar Islands belonged to Bahrain.

30. The British authorities allowed oil companies to continue to nego-
tiate with the Ruler of Bahrain alone for a concession covering the whole
of the unallotted area or just the Hawar Islands, as if they had already
made a final decision that those islands belonged to Bahrain. Moreover,
the inevitable consequence of the “provisional decision” of 1936 was that
the burden of disproving Bahrain’s claim to the islands was placed on
Qatar, even though the proposal later sent to the Ruler of Qatar did not
include the evidence on which Bahrain based its claim. Thus, the Ruler of
Qatar was not given an opportunity to rebut Bahrain’s arguments.

31. It was against this background that, on 10 May 1938, the Ruler of
Qatar told Weightman, the then Political Agent of Great Britain, that
Hawar “is, by its natural position, a part of Qatar” and “belongs to it” !2.
It was on this basis that he protested against Bahrain’s initial occupation
of the north of Jazirat Hawar. Referring to the relations between Qatar
and Great Britain, he requested the latter to “do what is necessary in the
matter so as to avoid any trouble which may cause a breach of peace” l*,
In his reply of 28 May, Weightman referred to Bahrain’s claim to the
Hawar Islands and stated the following:

“It is indeed a fact that by their formal occupation of the Islands
for some time past the Bahrain Government possess a prima facie
claim to them, but I am authorised by the Honourable the Political
Resident to say that even so His Majesty’s Government will be pre-
pared to give the fullest consideration to any formal claim put for-
ward by you to the Hawar Islands, provided that your claim is sup-
ported by a full and complete statement of the evidence on which
you rely in asserting that you, as Shaikh of Qatar, possess sover-
eignty over them.” '4

"2 Memorial of Qatar, Vol. 7, Ann. IH.150, p. 255.
13 Thid., p. 256.
14 Jbid., Ann. 111.156, pp. 281 and 282.

121
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 158

32. Weightman added that meanwhile the British Government “will
not be prepared to prohibit or restrict” !> Bahrain’s occupation of the
islands. In his reply of 27 May to the Political Agent, the Sheikh of Qatar
agreed in the following terms to having the proceedings for settlement of
the problem conducted by the British: “I am very grateful to you for the
good expressions contained in your letter and I am also thankful to His
Majesty’s Government who will, as you said, decide the matter in the
light of truth and justice.” '!© On 30 May Weightman and the Sheikh met
in Doha. Then, on 15 June, the Sheikh wrote to Weightman reminding
him that during his visit, “I thanked you for informing me that you were
going to investigate the matter very thoroughly so that the facts may
become clear, and His Majesty’s Government may be able to decide the
matter in the light of justice and equity” '’.

33. This was the specific context, further complicated by competing
British and American oil interests, in which Great Britain took its deci-
sion on 11 July 1939, which it notified by means of two identical letters to
the Rulers of Bahrain and Qatar and by which it attributed the Hawars
to Bahrain!®.

*
* *

34, We agree with the majority of the Court that the British decision
of 1939 is not an arbitral award and therefore does not have the force of
res judicata, We support the Court’s reasoning and agree with it that the
characteristic features of an arbitral award are lacking here. The British
decision is a political or administrative decision and, as such, constitutes
a simple historical fact.

35. However, according to the Judgment, that decision is still legally
binding today on the two Parties, as a result of the consent given by each
of them in 1938 to the local representatives of the United Kingdom. We
wish to state our total disagreement on this point.

36. As the Judgment pointed out, correctly noting in passing the simi-
larity between the present case and the Dubai/Sharjah case, the consent
of the Rulers was of course required. We accept that, in the circum-
stances of this case and taking due account of the nature of the relation-
ship between Bahrain and Qatar and the United Kingdom, such consent
was necessary. But, in the Judgment now handed down by the Court,
that consent is artificially examined, detached from its temporal context
and, in sum, analysed in a totally abstract manner.

37. In order to reach the conclusion that the British decision was and
remains binding on the Parties, the Judgment deemed the consent of the

'S Memorial of Qatar, Vol. 7, Ann. 111.156, p. 282.
16 Jbid., Ann. HE157, p. 287; emphasis added.

17 Jbid., Aun. IIT.160, p. 307.

18 Memorial of Bahrain, Vol. 5, p. 1176.

122
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 159

Ruler of Qatar to be indivisible. Since consent to the procedure implied
consent to the substantive decision, the protests of the Sheikh of Qatar
were accordingly held to be without legal force: made “after the event”,
they simply expressed the disappointment of their author.

38. In the present case, the indivisibility of the consent has not been
established; it is simply presumed. In political terms, the nature of the
relationship between the protecting Power and the protected State did
not permit the use of any language other than the deferential terms in
which the local rulers expressed themselves; thus to interpret that lan-
guage as evidence of consent to the renunciation of territorial jurisdiction
is in reality to give the opposite sense to the natural meaning of the words
and conduct in 1939. In legal terms, when the Judgment invokes against
Qatar its consent to the substance of the 1939 decision — a consent that
was in reality hypothetical — , it reproaches Qatar with its failure
to abide by a decision with which it had already been threatened in
veiled terms since 1937. Independently of the fraudulent nature of the
manœuvres of the British representatives, the question is whether
Qatar was legally bound to abide by the decision. The answer must be
a negative one. Jn the matter of territory, consent to a renunciation of
sovereignty cannot be presumed; the renunciation must be expressed and
established in unequivocal terms. This is an absolute rule in international
law. Agreement to a power on the part of the United Kingdom to
dispose of sovereignty over the Hawar Islands has not been established.
Consent to the proceedings, even supposing that it was validly given —
quod non — did not signify automatic consent to the final decision. There
is nothing in the evidence submitted to the Court, and in particular in
the letters of Qatar cited in the Judgment, to show that Qatar gave its
consent to be legally bound by the future decision.

39. We repeat that, in a case such as this, consent had to be express,
informed and freely given. This was not the case. Paragraph 141 of the
Judgment, which deals with the question of the formal validity of Qatar’s
consent, is determinative in that it demonstrates, with a certain surreal-
ism, the construction, unfounded in reality, which the Judgment places
upon that consent. This paragraph is worth quoting:

“while it is true that the competent British officials proceeded on the
premise that Bahrain possessed prima facie title to the islands and
that the burden of proving the opposite lay on the Ruler of Qatar,
Qatar cannot maintain that it was contrary to justice to proceed on
the basis of this premise when Qatar had been informed before agree-
ing to the procedure that this would occur and had consented to the
proceedings being conducted on that basis” 1°.

1% Emphasis added.

123
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 160

In effect, already in this one paragraph, the Court’s Judgment stands
at the threshold of the issue of fraud, only then to shy away from it.

40. What exactly happened in fact? We have to restore the entire con-
text and not content ourselves with abstract reasoning. Under the Anglo-
Qatari Treaty of 1916, and pursuant to the assurances given in the 1930s,
which were linked to the agreement by Qatar in 1935 to grant an oil con-
cession, the British Government had guaranteed the territorial integrity
of Qatar. Despite this, in 1936 it took the decision falsely described as
“provisional”, whereby it breached this undertaking to respect territorial
integrity. What is more, it saw to it that Qatar was not informed of this.
Already, and by this fact alone, it may be said that Qatar's consent to the
proceedings was not an informed consent. The British decision of 1936
was not only concealed from the Ruler of Qatar, but, further, did not
retain the “provisional” status with which it had been characterized, since
from 1937 Bahrain had begun to occupy the north of Jazirat Hawar with
the support of the British representatives. That rendered the decision irre-
versible. The fraudulent intent is thus clearly established. How, in these
circumstances, could the United Kingdom commence in May 1938 a pro-
cedure under which it acted as if it had never taken any prior decision?
At the time of Weightman’s exchange of letters on the procedure with the
Ruler of Qatar in May 1938, the decision had in fact already been taken
since 1936 and implemented since 1937. If one had to draw a parallel,
albeit while remaining within the parameters specific to each particular
case, one might compare this situation with that described in Article 17
of the Statute of the Court, which prohibits any Member of the Court
from hearing a case if he had already dealt with it in the past in any
capacity.

41. But there is more to it than this. When the Ruler of Qatar dis-
covered the first signs of occupation by Bahrain of the northern part of
Jazirat Hawar, he complained about this “interference” to the British
Government, meeting its representative, Weightman, in February 1938. The
British Government failed to disclose to him, either at that time, or in the
course of the exchange of letters in May 1938, the existence of the deci-
sion taken by it in 1936, which effectively authorized these first mani-
festations of Bahraini occupation. This justifies a reading of the situa-
tion which prevailed at the time of the correspondence of May 1938
altogether different from that given by paragraph 141 of the Judgment
quoted above. Thus everything happened as if the United Kingdom
wanted to demonstrate to the Ruler of Qatar that this Bahraini occupa-
tion was an occurrence independent of Britain’s wishes, that it was
entirely unconnected with the 1936 decision (which Britain continued to
conceal), that it was bound to regard the occupation as a fact tending
rather to encourage it in the belief that prima facie the Hawars belonged
to Bahrain and, finally, that it would not seek to put an end to that occu-
pation without first hearing any arguments from Qatar showing that the
occupation was contrary to law. From this we can see that the exchange
of letters of May 1938, with its true context and full significance restored,

124
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 161

disclosed a situation which prevented Qatar’s consent from being fully
informed. This was an operation in four stages: first, non-disclosure of
the existence of the 1936 decision, then allowing credence to the notion
that the resultant Bahraini occupation was totally independent of that
decision; then, however, using that occupation as a pretext to support the
view that “at first sight” the Hawars belonged to Bahrain; and, finally,
doing nothing to interrupt that occupation unless and until arguments to
the contrary were provided by Qatar.

42. In such a context and in these circumstances, it is surreal to con-
tend that the Ruler of Qatar, thus “informed” of the British prima facie
belief, was in a position to refuse to “participate in the proceedings on
that basis”. Moreover, in complaining to the United Kingdom about
Bahrain’s illegal occupation, the Ruler of Qatar was in no way throwing
open to debate or submitting for decision his sovereignty over the Hawars.
And on 27 May 1938 he confirmed this view of the situation: “J now sub-
mit my formal complaint against the steps taken by the Bahrain Govern-
ment in islands belonging to others .. .” 7° It is here that the equivocation,
manifestation of fraud, becomes apparent. Qatar was not seeking any
decision from the United Kingdom on the matter of its sovereignty over
the Hawars at a time when, unknown to it, those islands had already
been awarded to Bahrain under the secret British decision of 1936.

43. To complete the picture, it should be noted that it was not only the
1936 decision that was not communicated to Qatar. The official claim to
the Hawars made by Bahrain in April 1936 was not conveyed to Qatar
either. Moreover, Qatar was kept in ignorance of all the documents
exchanged before the final decision of 1939. Belgrave’s “Preliminary
Statement” of 1939 had never been conveyed to Qatar, although it had
already been analysed in the Weightman Report of 22 April 1939, “Own-
ership of the Hawar Islands”, on which the British decision of 1939 was
founded.

44, It is thus a semblance of “consent”, coloured by pretence and
equivocation, that the Judgment seeks to rely on, in relation both to pro-
cedure and to substance, whereas that consent, which was in any event
confined to the procedure, was tainted by fraud. A consent which —
neither express, nor fully informed, nor freely given — has, moreover,
been stripped of its entire vitiating context, and in particular of the whole
illuminating sequence of events prior to the exchange of letters of May
1938. How could it be said that this consent to the proceedings, tainted
and invalid as it was, could create an obligation to be bound by the
British decision of 1939, which was in any case merely the prior
decision of 1936?

45. As we have already pointed out earlier, high officials of the For-
eign Office and the India Office moreover recognized subsequently that

20 Memorial of Bahrain, Vol. 5, Ann. 260, p. 1103.

125
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 162

the 1939 decision had been imposed on the Ruler of Qatar, whose “con-
sent” possessed neither the character nor the scope to render it equivalent
in law to an express, informed and freely given consent.

46. The conclusion that the Court should have reached was that this
consent was null and void. In consequence, the British decision of 1939
could not properly serve as title for an award of the Hawars to Bahrain.

x * x

47. So far, we have confined ourselves to an analysis of the formal
validity of the British decision of 1939. We must now examine its sub-
stantive validity, despite the fact that its formal invalidity would have
obviated the need to consider the issue of its substantive validity. How-
ever, we must now explain why we go on to deal with this second ques-
tion, even though it is superfluous, for, if the Court had considered it,
then it would at least have been able, in the terms of its own logic, to
reach an a minima solution, that is to say a solution that shared the
Hawars, taking account in so doing of Bahrain's effectivités.

Ill. An “4 Minima” SOLUTION

48. Let us now undertake an alternative reading of the Court’s Judg-
ment on the Hawars. that Judgment having confined itself to examining
the purely formal validity of the British decision of 1939, stopping short
of the issue of vitiation of consent which, though manifest, it refused to
acknowledge. But, in addition, the Judgment avoided examining the sub-
stantive validity of the decision. This aspect is touched upon in a some-
what superficial manner in paragraph 140 of the Judgment, which does,
however, rightly point out that the British Government had undertaken
to give its decision “in the light of truth and justice”, although no conclu-
sion is drawn from this albeit significant point. It is clear that, in so
doing, the majority of the Court sought to avoid evaluating the strength
of the effectivités relied upon by Bahrain. These, in the general view, are
too weak to justify the award of the Hawars to that State. It is thus not
through recourse to this matter of effectivités that a better title in favour
of Bahrain may be found.

49. But let us linger a little longer over this question to see if the Court
could not have found some solution other than the award of the Hawars
in toto to one Party alone, taking as our starting point the very logic
which inspired the Court.

50. The famous “Bahraini formula” unreservedly accords us the power
to rule on the fate of the 1939 decision, and thus, where necessary, to
confirm it, annul it, amend it. adjust it, or quite simply to interpret it in

126
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 163

such a way as would restore its internal coherence. The formula reads as
follows: “The Parties request the Court to decide any matter of territorial
right or other title or interest which may be a matter of difference
between them...”

51. Let us digress for a moment. Is it not clear that this “Bahraini for-
mula” (which, as its name suggests, had been proposed by Bahrain) can
and must be regarded as an invitation to the Court not to take any
account of the principle of uti possidetis juris and thus to submit the Brit-
ish decision of 1939 to whatever examination, criticism, or even sanction
that it might merit? Thus it seems to us that, whereas the principle of uti
possidetis juris could tie our hands and oblige us purely and simply to
confirm the 1939 decision, the Bahraini formula on the contrary fully
relieved us of that obligation and invited us freely to examine that deci-
sion. It will also be noted in passing that to argue that the Hawars
belonged to Bahrain by virtue of uti possidetis juris exposed Bahrain,
which had sought to do so, both to a difficulty and to a risk. It would
have been difficult to show that there was a Bahraini presence on the
Hawars at the date of independence — a presence based on effectivités
that are sparse, not to say insignificant, and hence incapable of substan-
tiating that presence. And, above all, Bahrain risks undermining from
within its legal strategy founded on the principle of uti possidetis juris.
Bahrain has claimed both Hawar and Zubarah: the former was under
Bahraini authority at the date of independence, the latter under the
authority of Qatar on the same date. The legal strategy chosen by Bah-
rain would thus have enabled it to gain Hawar only by losing Zubarah, if
uti possidetis juris — which Bahrain could not invoke in the former case
without doing so in the latter — were applied consistently. We now
return to the matter at hand.

52. It should be noted that the 1939 decision on which the Judgment
has opted to found itself leads us back, whether we like it or not, as far as
its content is concerned, to the question of the “effectivités” that the
Judgment has sought to avoid examining. Weightman’s report, in which
he proposed to his Government that the Hawars be attributed to Bah-
rain, in fact relies solely on the effectivités accomplished in 1937-1938 fol-
lowing the secret decision of 1936. In this regard let us once again recall
that it was the duty of the Court to decide on the competing historical
titles invoked by the Parties: but, after taking the trouble faithfully to
reproduce the arguments of each of them on this question of title, it curi-
ously did not rule at all on the validity of those arguments, any more —
incidentally — than it ruled on the Parties’ right to invoke that ground°!.

21 As will be observed below. the Parties argued this ground at length. All that the
Court has done in this Judgment is to refer to it in a number of paragraphs, but at no time
making any attempt to settle this question of title. See, for example, paragraphs 100 and
101. in which Bahrain invoked a historical title dating back two centuries, and para-
graphs 99 and 107. in which Qatar invoked “the primacy of its original title” “over the
effectivités relied upon by Bahrain”.

127
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 164

53. It would be understandable that the Court sought to avoid embark-
ing on the relatively difficult task of examining the historical title. How-
ever, this was to fall from Charybdis to Scylla, for it then exposed itself to
having to tackle the effectivités issue raised by the Weightman report,
which, inevitably, it had to fudge. At least, having given the appearance
of basing itself solely on the 1939 British decision, while carefully stop-
ping short of the effectivités issue involved in that decision, the Court, for
the sake of consistency, could have opted for a compromise solution:
going beyond an examination of the purely formal validity of the 1939
decision, while at the same time stopping short of a full examination of
the substantive validity of that decision. Acting a minima, the Court
could in effect have avoided seeking to call into question the underlying
reasoning of the Weightman report (which was based not only on exces-
sively flimsy effectivités but also on mere presumptions of effectivifés); it
could instead simply have sought to draw all the conclusions necessarily
flowing therefrom, rather than only certain of them, as the British Gov-
ernment had already done.

Let us explain more fully what would be involved in this compromise
solution, which must logically follow, whether one likes it or not, from
the Court’s choice of starting point.

54. Let us start then from the assumption, inevitably implied by the
Court’s reasoning, that the 1939 British decision, on which it based itself,
was reasoned, the grounds having been clearly set out in the Weightman
report, in the light of which the British Government decided the matter in
the way we know it did. We are then bound to recognize that the Court’s
Judgment was only able to ignore the effectivités issue, on which the
grounds put forward by Weightman are based, by confining itself, as we
have indicated, to examining the formal aspect of the British decision to
the exclusion of its material content. In so doing, the Court was uncon-
cerned about:

(a) thus halting halfway, despite the fact that the grounds for the deci-
sion set out in the Weightman report are not without relevance for
resolving the issue of the award of the Hawars;

(b) ruling “infra petita”: falling short of what the Parties expected of it
when they empowered it to make a full and complete examination of
the substance of the dispute under the “Bahraini formula”.

55. The basic document, analysis of which should have been of pri-
mary concern to the Court, is thus the Weightman report, which appears
on the face of it

(a) to have provided only a partial foundation for the decision, in jus-
tifying the award of the main Hawar Island on the basis of effectiv-
ités; but

(b) to have committed an error of fact and law in simply “presuming”
that effectivités also existed for the remainder of the Hawar Islands,
whereas

128
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 165

(c) Bahrain, in its written pleadings, and in particular in map No. 4 in
Annex 7 to its Memorial (see p. 215 below), locates the effectivités
EXCLUSIVELY on the main Hawar Island; and, moreover,

(d) makes frequent reference in its written pleadings to “Hawar” or to
“Hawar Island” (in the singular). Indeed, the nomenclature speaks
for itself, since only the main island is called “Jazirat Hawar”
(“Hawar Island”), and has given its name of “Hawar” to the entire
group of islands, even though each one of the islands other than
“Jazirat Hawar” has its own name.

56. If the Court had undertaken an examination of the Weight-
man report, on which the 1939 decision was based, it would thus imme-
diately have appreciated the element of internal contradiction which it
contains.

57. It is that internal contradiction which has up to the present time
affected the full impiementation of the 1939 decision, since on the one
hand Bahrain has been able to occupy only the largest of those islands,
whilst on the other hand Qatar has refused for 61 years to acquiesce in
that decision. The Court could fully accomplish the mandate conferred
upon it by the Bahraini formula only by bringing this situation to an end
and rendering it possible for the Parties to implement the decision under a
solution which it was incumbent upon the Court to devise, in order to
eliminate the internal contradiction which we have noted in the Weight-
man report and which was reflected in the British decision.

58. It can readily be appreciated that the British decision of 1939 was
inspired by political considerations and by oil interests. But the Weight-
man report also gave it a legal motivation or veneer, by invoking Bah-
rain’s effectivités. Without having to return to the weakness of those
effectivités, we will confine ourselves to noting that the British decision of
1939 could not on that basis justify the award of the Hawars in their
totality, but only the largest Hawar Island, and even then the physical
possession implied by those effectivités was — particularly when Weight-
man was writing — both very weak and very recent.

 

59. But the Court could have observed that, in paragraph 13 of his
report, Mr. Weightman ventured to formulate a hypothesis, which was
false and which remains so to this day, in “assuming” that the islets and
rocks other than “Jazirat Hawar” (“Hawar Island”) must “presumably”
fall to the authority of the ruler establishing himself on the main island.
Thus Weightman clearly recognized that Bahrain had no effectivités over
the other islands.

60. We cannot therefore see what legal basis could be relied upon to
justify in its totality the 1939 decision and the award to Bahrain of the
entirety of the Hawar Islands. This is all the more so in that. for the
islands other than the main one, Qatar has in its favour not only the lack
of physical possession of those islands by Bahrain, but also geographical
proximity and the presumption of international law concerning the sov-

129
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 166

ereignty of islands which are situated wholly or in part in the territorial
sea of Qatar.

61. By using the expression “the small barren and uninhabited islands
and rocky islets which form the complete Hawar group”, Weightman
clearly implies in his report that the islands other than the main one
should follow the fate of the latter. This could be interpreted as an invita-
tion to apply in international law the adage “the accessory follows the
principal”.

62. But:

(a) no principle of this kind exists in international law;

(b) this would be to apply to the main island of “Jazirat Hawar” a
“gravitational power” over the others, whereas the effectivités push-
ing it towards Bahrain were already very weak in themselves, par-
ticularly in 1937-1938; and

(c} above all, it would be to apply in favour of “Jazirat Hawar” “a
gravitational force” denied to the mainland mass of Qatar, which
has in its favour the legal presumption that islands situated within
the territorial sea of the coastal State appertain to that State; and
finally:

(d) in this regard, we would recall the observation already quoted above
by Max Huber in the /s/and of Palmas case, to the effect that (i) the
“act of first taking possession . . . can hardly extend to every portion
of the territory”, and (11) the display of sovereignty, which is “a con-
tinuous and prolonged manifestation, must make itself felt through
the whole of the territory” ?.

63. Nothing could therefore justify awarding the entirety of the Hawar
Islands to Bahrain simply because it was entitled to the main Hawar
Island. The 1939 decision ought at the very least to have been interpreted
subject to the limits of internal consistency of the Weightman report
which underlay it. {1 would therefore have been consistent with the logic
of that report, paragraph 4 of which stated that the principle of proximity
favoured the coastal State(!}, to envisage a compromise solution to the
issue of the Hawars. In not doing so the Judgment has further weakened
itself, for the Court has implicitly ruled “ultra petita” on the basis of
effectivités limited to the main Hawar island and totally absent in the
other islands and islets.

64. Thus, to resume and conclude:

— a first approach, starting from an analysis of the content of the British
decision of 1939, ought to have consisted in leaving Bahrain with sov-
ereignty over the main island of “Jazirat Hawar” and recognizing
Qatar’s sovereignty over the other small islands, where there was no

2? United Nations, Reports of International Arbitral Awards (RIAA), Vol. H. p. 855,
and French translation in Revue générale de droit international public, op. cit., 1935.

130
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 167

evidence of any Bahraini effectivités; that would have been a “verti-
cal” division of the Hawar coastal archipelago;

— a second approach, also based on analysis of the content of the 1939
decision, could have been a “horizontal” division of Jazirat Hawar, or
even of the whole of the Hawars. What we mean by this is that this
second approach would have been based essentially on the notion
that Bahraini effectivités are not only weak in some areas and non-
existent in others, but also and above all that they are specifically dis-
tinguished by having been 100 late as regards certain of them, which
disqualifies them from serving as a basis for a claim to sovereignty.
The effectivités established in 1937-1939 in the northern part of the
main Hawar island would have formed the basis for this “horizontal”
division.

IV. EFFECTIVITES AND REFUSAL TO ACQUIESCE

65. In any event, the absence of consent by Qatar to the 1939 decision,
and the subsequent doubts expressed by the United Kingdom, continued
to weaken that decision from the legal standpoint. It would seem that,
even to its own author, the decision was not fully justified. It was more
than likely that it was inspired rather by oil interests than by considera-
tions based on materials in the case file. But what is particularly signifi-
cant in the British conduct is the fact that:

— the United Kingdom began by taking in 1936 a purely “provisional”
decision, which it did not disclose to Qatar, as if it was not altogether
certain of its legal correctness — conduct, it should be noted, which
should in principle have disqualified the United Kingdom from deal-
ing with this case again in 1938-1939; as we have already pointed out.
there was here a blatant “conflict of interests”;

— the United Kingdom, when pressed by Qatar, which had protested
against the final decision of 1939, had cited inter alia the World War
situation as justification for its refusal to reopen the question;

— in the 1960s the United Kingdom accepted the idea of a re-examina-
tion of the 1939 decision by a “neutral” authority, within the frame-
work of an international arbitration.

66. Note should be taken, moreover, of the absence of any acquies-
cence by Qatar and of its persistent protests against the 1939 decision.
That decision has not been accepted by Qatar and has from that time
until the present day been the subject of repeated protests on its part. We
shall return later to the legal consequences of Qatar’s protests over a
period of 61 years against the occupation of the Hawar Islands by Bah-

131
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 168

rain subsequent upon notification of the 1939 decision. At this point we
shall confine ourselves to analysing the purported acceptance of that
decision by Qatar.

67. Reference has been made to a letter of August 1939 from the Ruler
of Qatar to the British Politica] Resident, a passage from which, dictated
by considerations of courtesy and deference, has been interpreted as
acquiescence by the Ruler in the British decision. What should really be
noted is the letter of 18 November 1939 from the Ruler to Prior, British
Political Agent in Bahrain, the terms of which are crystal clear:

“T therefore beg to inform Your Honour that / neither recognize
nor submit that the Bahrain Government have the least lawful con-
nection with the Hawar Islands, and that I view that whatever meas-
ure which have been lately taken by the Bahrain Government as a
challenge and an encroachment upon my rights against which I most
strongly protest, and therefore, as 1 have informed you before,
T reserve my rights to the Hawar Islands while not recognizing any
measure which may be taken in them... "2

68. In these circumstances we may ask ourselves if and why Qatar’s
protests should be inoperative and whether Bahrain has succeeded in
conducting for 61 years an effective, continuous and peaceful occupation
of the Hawar Islands. It is to this that we must now turn.

69. International jurisprudential practice sets great store by the con-
duct of States. A State’s silence, its consent, its acquiescence, any waiver
of its rights, any protest, any effect of estoppel upon its actions, all rep-
resent important elements in the creation or extinction of a title over a
territory. In the present case, Qatar has always protested, and never
ceased to do so, on the one hand against the British decision of 1939 and
on the other against the activities of Bahrain in the Hawar Islands. This
consistent course of conduct by Qatar is such as to prevent any title
arising in favour of Bahrain.

70. Qatar's refusal to acquiesce in Bahrain’s potential effectivités over
the Hawar Islands is manifest. It cannot be disputed that since 1938
Qatar has never ceased to protest against the “illegal occupation” of the
Hawars. In 1939, when the British decision was notified to him, the Ruler
of Qatar protested. Given the unequal relationship between his country
and the United Kingdom, and looking beyond the language of courtesy
and deference, Qatar’s position could not be interpreted otherwise than
as a refusal to acquiesce and as a request for a re-examination of the deci-
sion, all of which prevented Bahrain’s effectivités — assuming that there
was any substance to them — from producing any effects in law.

71. Since then, a number of clear manifestations of lack of acquies-

 

23 Memorial of Qatar, Vol. 8, Ann. HL.213, p. 59: emphasis added.

132
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 169

cence can be noted. They have taken various forms, such as proposals for
mediation, arbitration or judicial settlement.

72. Thus in the 1960s Qatar put forward the idea of an arbitration,
which in itself could only have been with a view on the one hand to re-
examining, indeed calling into question, both the British decision of 1939
and the line of 1947 and, on the other, to expressing a refusal to acquiesce
in these two decisions. Thus it was envisaged that the proposed arbitra-
tion would settle the questions of the maritime delimitation, of the status
of Fasht ad Dibal and Qit’at Jaradah and of sovereignty over the Hawar
Islands. This refusal to acquiesce in the acts of occupation by Bahrain in
the Hawars was particularly noteworthy in that it must be regarded as
having been recognized by the United Kingdom itself, author of the two
decisions, inasmuch as the proposal for arbitration by Qatar had been
approved by the British, who still exercised protective authority over the
two countries.

73. We are bound to recognize that Qatar demonstrated perseverance
in its refusal to acquiesce in the award of the Hawars, for, when the pro-
posal for arbitration failed, it replaced it with another, equally unsuccess-
ful, for mediation. This task was entrusted to Saudi Arabia, despite the
latter’s being traditionally regarded as closer to Bahrain than to Qatar,
with which it had a territorial dispute. That mediation, conducted in
principle since 1976, in fact from 1983 to 1990, and still regarded as not
extinguished by the seisin of the Court in 1991, has up to the present day,
after 24 years, failed to achieve a result. It has still not been terminated,
for it continues in principle to this day, as an adjunct to the work of the
Gulf Cooperation Council, which is also seised of the matter.

74. Finally, the refusal to acquiesce in the decisions of 1939 and 1947
is clearly implied by Qatar’s wish to bring Bahrain before the Court on
the basis of the 1987 and 1990 agreements, which are in themselves mani-
festations and evidence of this refusal to acquiesce, and which served as
the basis for our jurisdiction. The Court is well placed to attest to the
perseverance with which Qatar succeeded in overcoming the objection to
jurisdiction raised by Bahrain and in having the Court declare itself com-
petent. The difficult episode of the jurisdiction phase (1991-1995) is
indeed particularly significant in this regard. Nor should we lose sight of
the fact that notwithstanding, or looking beyond, the procedural arrange-
ments before the Court, Qatar clearly remains the applicant Party in this
case, a fact which patently demonstrates that Qatar has never accepted
the relevance of Bahrain’s “effectivités” on the Hawar Islands. By
the very fact of its seisin, the Court is thus itself placed in a position to
recognize Qatar’s persistent refusal to acquiesce in the two British
decisions of 1939 and 1947.

75. In sum, Qatar’s protests, in all their forms, with regard to all kinds
of actions undertaken by Bahrain in the Hawar Islands, are both numer-
ous, varied and persistent. They show that Qatar did not allow Bahraini
effectivités to be acquired by remaining silent. Moreover, ever since the
case was brought before the Court, Qatar has consistently protested

133
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 170

against the non-observance of the status quo by Bahrain. Between the
filing of its Memorial and that of its Counter-Memorial, that is to say
over a period of a mere two years (1996-1997), we note no less than
13 protests in the form of Notes Verbales concerning:

(1) Bahraini legislation whenever it affects the Hawar Islands;
(ii) violations of airspace in those islands:
(iii) advertisements published by Bahrain in the press relating to its
activities in the islands and its claims to sovereignty over the group**.

x * x

76. International jurisprudence refers to acts capable of constituting
manifestations of the peaceful and continuous exercise of State authority
over a territory. The acts of occupation of the Hawars by Bahrain took
place immediately after the “provisional” British decision of 1936. It is
necessary to assess the nature of those acts and to ascertain whether they
represent effectivités capable of establishing a title by Bahrain over those
islands. We must also examine the conduct of Qatar throughout that
period in order to determine whether or not that conduct could effec-
tively prevent Bahrain from establishing such title. However, the circum-
stances in which Bahrain undertook its acts of occupation between the
date of the provisional decision of 1936 and that of the final decision in
1939 are such that a distinction must be drawn between the acts of occu-
pation for the period 1936 to 1939 and the other manifestations of
authority after 1939.

77. First, the period 1936 to 1939. The United Kingdom had provi-
sionally ruled in July 1936 in favour of awarding the Hawars to Bahrain.
The British authorities failed to inform the Ruler of Qatar of this. This
was a period marked by rivalry over oil interests. The Ruler of Bahrain
was preparing to grant an additional oil concession in respect of a sector
that was still unallotted, in which, according to his declaration of April
1936, he included the Hawar Islands. For his part, the Ruler of Qatar
had in 1932 granted exploration rights over the entire peninsula, while in
1933 he had authorized geological surveys over the whole territory of
Qatar, expressly including the Hawar Islands and ultimately, in 1935,
granting a full concession over the whole of the peninsula and its adja-
cent islands.

78. Bahrain admits that it established various military facilities on the
main island of Hawar during this period. That is a form of occupation,
but it was unlawful in so far as it was carried out in a somewhat clan-
destine manner. Thus these activities were not conducted peacefully and
cannot therefore be numbered among those constituting the manifesta-
tion of an exercise of sovereign authority. On the other hand, however, at

“4 Sce Counter-Memorial of Qatar. Vol. 5, Appendices 1 and 2.

134
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 171

the period in question the Sheikh of Qatar was supposed to be exercising
exclusive authority over the entire peninsula, including the Hawars, and
his lack of vigilance in remaining unaware of the existence of foreign
activities on his territory might at first sight seem somewhat puzzling. It
is true, though, that the Hawars were an inhospitable desert region. The
rulers of Qatar knew that they remained open to seasonal fishing prac-
tised by individuals of any origin, who were traditionally free of any con-
trols. In modern terms, the régime of the Hawar Islands could be assimi-
lated to that of a free zone.

79. The lack of vigilance was not, however, total. The Ruler of Qatar,
Sheikh Abdullah bin Qasim al-Thani, as soon as he became aware of the
acts of Bahraini occupation, protested orally in February 1938, then in
writing on 10 May 1938 to the British Political Agent in Bahrain?>.

80. Note should also be taken of the difficulty in which Bahrain finds
itself in, on the one hand, arguing in favour of the legal nature of the
1939 decision while, on the other, recognizing the existence of the mili-
tary facilities installed by it in 1937-1938. Is this not in a sense an
acknowledgment of the fact that it failed to respect the status quo
during the preparatory phase of what it voluntarily characterizes as the
arbitral award of 1939? At a time when the case was, from Bahrain’s
standpoint, sub judice, it carried out acts of occupation.

81. In view of all of these circumstances and above all of, on the one
hand, the failure by the United Kingdom to inform the Ruler of Qatar of
the “provisional” decision of 1936 to award the Hawars to Bahrain, and,
on the other, of the necessarily non-pacific nature of those clandestine
operations, we would be justified in taking the view that the acts carried
out by Bahrain over the period 1936-1939 do not constitute effectivités
opposable to Qatar or capable of generating a title in favour of Bahrain.

82. Bahrain has provided the Court with a table setting out 80 types of
activity which it had undertaken on the Hawar Islands since the eight-
eenth century. If we confine our attention to the period since the 1939
decision, it will be noted that according to this table the activities in ques-
tion number 20. But, in general terms, to quote the Arbitration Tribunal
in the Eritreal Yemen case, they are “voluminous in quantity but sparse in
useful content” (para. 239). We must therefore not be deluded by the
number of effectivités, even assuming that they merit being described as
such. One by one, the “effectivités” invoked evaporate upon examina-
tion, the quantity failing to make up for the lack of quality. Three cen-
turies before Christ, Euclid said: “a pile of wheat remains a pile of wheat
if you take away one grain, then another grain and so on. And yet there
comes a time when, by removing one grain, there is no longer any pile.”

°5 Memorial of Qatar. Vol. 7, Ann. III.150, p. 253, and Agent’s reply in Memorial of
Qatar, Vol. 7, Ann. 111.156, p. 279.

135
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 172

The lesson for lawyers to reflect upon is that degrees of quantity must not
conceal variations in quality. As one court put it, “a vast mass of evi-
dence will not suffice to constitute proof, any more than a hundred hares
will make a horse”.

83. Furthermore, a number of those activities were undertaken after
the acceptance of the status quo to which both Parties had committed
themselves on commencement of the Saudi mediation in 1983, or indeed
after acceptance of the status quo subsequent upon the Court being
seised of the case in July 1991. But any act capable of modifying the
status quo must be considered as null, and devoid of effect in law.

84. While there are military facilities on the main Hawar Island which
date back to the 1930s, the civilian works, by contrast, date back only a
few years, in particular since the institution of proceedings before this
Court (roads, port, hotel, bungalows, palace and associated buildings).
These facilities, necessarily unproductive on an island without any fresh
water, which has to be imported at great expense from Bahrain, are in all
likelihood intended to give the impression of effective occupation.

85. In conclusion, all of the above analysis leads to the conclusion that
Bahrain has not succeeded in demonstrating the existence in its favour of
a better title than that formed and consolidated by Qatar over the Hawar
Islands. These should therefore be awarded to Qatar, or alternatively, in
a peacemaking solution which would moreover not be without basis in
law — assuming that we abide by the logic of the choice made by the
Court, which confined the ground for its ruling to the British decision of
11 July 1939 — they should be shared between the two States. But that
would nonetheless be to lose sight of the existence of another far more
decisive ground: the fact that Qatar possesses a historical title to the
Hawars that has been established progressively, consolidated and recog-
nized. That is what we must examine now.

+
* *

V. THE HISTORICAL TITLE

86. We believe that the flaws noted in the British decision of 1939,
together with the overall structure of the Court’s Judgment, founded as it
is solely on that decision, already could not justify the award of the
Hawars to Bahrain. But, in addition, Qatar holds a better title, consisting
of its original title to the Hawars. That is what must now be shown.

87. What first strikes the man in the street when glancing at a map of
the region is the indisputable fact that, physically, the Hawar “Islands”
belong to the same continental mass as Qatar. When the tide goes out
each day, Qatar’s whole land mass resembles a hand, whose thumb is the
Hawars. As shown by British Admiralty Chart No. 2886 of 1994 (see p. 215

136
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 173

below), entitled “Jazireh-Ye Lavan and Jazirat Das to Ra’s Tannirah””®,
there is no break between the thumb and the rest of the hand. The Hawar
“Islands” are not actually islands but an indivisible part of the land mass
of Qatar, cut off by the sea when the tide comes in and joined to the land
again when the tide goes out. This elementary lesson in macrogeography
seems to have escaped the Court. In reality, and with a certainty beyond
the power of even the most rigorous Thomist to dispute, the Hawar
Islands are simply a peninsula which, in geographical terms, forms an
integral part of the rest of the mainland.

88. It would even be superfluous in this connection, not to say inap-
propriate, to invoke the principle based on the strong legal presumption
that islands situated in a coastal State’s territorial sea belong to that
State, because the Hawars cannot be said to be “islands” in the true
sense, but rather a peninsula — firmly attached to the mainland —
emerging daily when the tide goes out.

89. No legal reasoning, however ingenious — and certainly no reason-
ing in this Judgment — can overcome this inescapable fact. Long before
the Court, macrogeography determined, and for all time, that the penin-
sula of the Hawars belongs to the Qatari mainland, of which it is an inte-
gral part. Such a decree of nature cannot be abrogated. The enormous
map file submitted to the Court by Qatar, containing maps from a wide
variety of sources and eras, confirms this geomorphological reality and
clearly shows, as will be seen below, that the Hawars were and are
recognized to belong to Qatar.

90. And yet the extent of the effort devoted by the Court’s Judgment
to seek to justify the contrary conclusion must be admired. However, let
us first recall that the Judgment has, very damagingly, avoided examining
the absolutely crucial issue of historical title. We ourselves shall examine
that question, for, like a number of other issues, it totally contradicts the
solution adopted by the Court, particularly since in our view the Court
examined the ground based exclusively on the British decision of 1939
from one standpoint only — and a superficial and purely formal one at
that — to the exclusion of other more decisive aspects, notably substan-
tive ones. In these circumstances, our concern to consider all of the legal
grounds advanced by the Parties, including in particular the argument
based on historical title, can readily be understood. It is to this latter
argument that we shall now turn.

*
* *

91. Did Bahrain hold, and does it still hold, a historical title to the
Hawars? Both more and less can and should be said on this subject. Even

26 The chart bears the imprint: “Published at Taunton 29th April 1994 under the
Superintendence of Rear Admiral N. R. Essenhigh, Hydrographer of the Navy.”

137
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 174

the most superficial historical review shows that, when the Al-Khalifa
dynasty was thriving, Bahrain had dominion over a large part of the Gulf
region, and in any event and for many years, over Qatar. But Bahrain
also long ago (we shall set out the significant dates below) lost all histori-
cal title to any part of the Qatari peninsula, including the Hawar Islands.
The branch of the Utubi tribe from Arabia which gave birth to the Al-
Khalifa dynasty in Bahrain first settled in the south-west of the Qatar
peninsula, certainly in the vicinity of Zakhnuniyah and perhaps on the
Hawar Islands as well, at Jeast in winter, but in any event definitely in the
north-west in the Zubarah area.

92. These semi-sedentary “Arabian” tribes who settled on the west
coast of Qatar were not “Bahrainis” occupying Qatar. They had not yet
entered Bahrain. They were to become “Bahraini” when they left Qatar
in order to establish themselves in turn in Bahrain, where other tribes,
also from central Arabia, had already settled. The Al-Khalifa branch,
natives of Arabia and settled in Zubarah, the cradle of the future dynasty,
became Bahraini when they left Zubarah to settle in Bahrain from 1783
onwards. It can therefore be said in this respect that the Arabian tribes
which were the forebears of the Bahrainis and of today’s ruling dynasty
in Bahrain were first Qataris, by virtue of their settlement in Zubarah,
before becoming Bahrainis as a result of spreading out to Bahrain and
through the Gulf region.

*
* *

93. Before investigating any further Bahrain’s or Qatar’s historical
title to the Hawars and what was to become of it, we wish to express our
deep regret that the Judgment avoids giving due consideration to this
question. The Judgment has timidly shied away from undertaking the
essential research which was, ultimately, determinative for the award of
the Hawars. Admittedly, the Court is not a learned assembly of histori-
ans and is not technically equipped to embark on historical research con-
cerning the past of two litigant States. Yet a court is obliged to meet the
challenges with which history confronts it in a particular case. It must
take account of the interplay between historical events and territorial! dis-
putes, notwithstanding all the various difficulties which the juridical
approach may face. In the course of its up-and-down, indecisive relation-
ship with history, a right will in effect arise on the basis, inter alia, of the
various possible stages in the establishment of a title, such as its forma-
tion and subsequent consolidation or disappearance. The jurist has thus
had to learn to identify the criteria and conditions for the creation of a
title, to choose “the better” of two competing titles, to distinguish an
“original title” from a “derivative title”, an “absolute title” from an
“inchoate title”, and so on.

94. International fora have found themselves faced with the issue of
historical titles far more often than is thought, and the law has thus been

138
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 175

obliged to deal with the matter. It follows that, however limited their
qualifications in the discipline of history and however poor the tools at
their disposal, judges are under a duty to decide the territorial disputes
submitted to them. There are many instances of international arbitral
awards where the arbitrators have had to deal with historical titles?”. Nor
have the Permanent Court of International Justice and the International
Court of Justice, for their part, been able to avoid ruling on historical
titles, for example in the following cases: Legal Status of Eastern Green-
land (1933), Fisheries (United Kingdom v. Norway) (1951), Minquiers
and Ecrehos (1953), Sovereignty over Certain Frontier Land (1959), Right
of Passage over Indian Territory (1960), Temple of Preah Vihear (1962),
Frontier Dispute (Burkina FasolRepublic of Mali) (1986), Territorial
Dispute (Libyan Arab JamahiriyalChad) (1994) and KasikililSedudu
Island (1999); and by way of advisory opinion, in the Western Sahara
(1975) case. Furthermore, the Central American Court of Justice also
dealt with historical issues in the Gulf of Fonseca case (1917).

95. We have made a point of citing these various cases in a virtually
exhaustive manner in order to show how numerous they have been and
to counter the erroneous notion that our relative lack of the scientific
ability to form accurate historical judgments should incline us to exercise
caution by confirming the status quo in the present case. We do not share
that point of view.

96. It is thus regrettable that the Judgment has confined itself to a reci-
tation of historical data without ever — or hardly ever — drawing legal
conclusions from them, despite the fact that this is the Court’s role. The
historical narrative in the Judgment is a linear succession of events, pre-
sented in a way that raises questions as to its usefulness in terms of the
general reasoning. Thus the Judgment presents us with a blurred X-ray, a
one-dimensional scan, of the history of the two countries, from which a
determination of the historical title to the Hawars and the identification
of the holder of that title is missing, and remains still to be undertaken.

97, And yet international law today possesses principles and rules
whereby it can create a “framework” for historical facts — bring them
under control, interpret them, give them a /egal meaning and draw from
them all of the conclusions that they entail in law. This is clearly an
essential role of a court, a role which it has a duty to fulfil and one which
it cannot shirk on the convenient ground that it is not a master of the
discipline of history. In reality it is not a question of historical know-
ledge, but rather of the application of the legal rules and principles which

2? See the Afuskan Boundury Dispute (1903), Anglo- Brazilian Boundary Dispute (1904),
Island of Bulama Arbitration (1870), Delagou Bay Arbitration (1875), Grisbadarna Arbi-
tration (1909), Chamizal Arbitration (1911), Island of Palmas Arbitration (1928), Colom-
bia-Venezuela Boundary Arbitration (1922), Guatemala-Honduras Boundary Arbitration
(1933). Walfish Bay Arbitration (1911), North Atlantic Fisheries Arbitration (1910) and
Eritreal Yemen case (1998).

139
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 176

frame the historical facts. tn this respect the court’s approach should not
be thought of as a hazardous venture into what for it may be “terra
incognita”; quite to the contrary, it is a purely juridical operation apper-
taining to a court’s function and jurisdiction.

98. As part of this juridical operation, the court has to weigh up the
manifestations of authority which a State power has imposed in the past
on a given territory. It is in the warp and weft of history that it discerns
these “effectivités in action” and ascertains the degree of consolidation
which they impart to the State’s historical title to that territory. This
operation, juridical by nature. is often difficult when applied to historical
material, but that has never dissuaded or discouraged

“the international adjudicator, who has often had to tackle it in
dealing with situations rendered obscure by distant historical origins
which defied any precise chronological determination. What experi-
ence has shown is the necessity to assess the effectivité in the overall
light of its historical development.” 7*

It is interesting to observe that in carrying out this juridical operation
the International Court of Justice in many cases has not shrunk from a
penetrating analysis of historical detail where that was necessary. In the
Minquiers and Ecrehos case, for example, “the Court comprehensively
and in great detail weighed up the probative force of numerous manifes-
tations of governmental activity”.

99. Over and above this juridical operation regarding the formation,
consolidation or extinction of a “historical title” to a territory, the court
may find that a “legal title” exists as well, created in most cases by a
treaty relating to the territory in question. Here too it undertakes an
operation of a fundamentally juridical nature by employing legal criteria
in order to assess the weight to be given respectively to the effectivités,
the historical titles and the legal titles invoked by the parties in their con-
flicting claims. Certain of these legal criteria of assessment have been
identified by the Court. For example, the Chamber in the case concerning
the Frontier Dispute (Burkina FasolRepublic of Mali} established a
scheme of the dialectical relationships which may exist between effecti-
vités, historical titles and legal titles. In this respect four situations can be
identified that may enable the court to settle a territorial dispute:

(a) the title and the effectivité correspond: this situation will simply con-
firm “the exercise of the right derived from a legal title” *°. This iden-
tity of effectivités and title eases the court’s task, and it will have no
difficulty in making a determination;

(b) the title and the effectivité do not correspond: “preference should be

28 Charles De Visscher, Les effectivités du droit international public, 1967, p. 107.
2 Charles De Visscher, op. cit. p. 105.
LCS. Reports 1986. p. 587, para. 63.

140
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 177

given to the holder of the title”’*!. This too is a situation presenting
little difficulty for the court, which will normally have to give
priority to the legal title over the effectivité;

{c) the title is unclear as evidence of sovereignty: in this case the effec-
tivités play an important role in interpreting the title; when com-
bined with it, they give the title its true aspect and help the court to
reach a decision:

(d) the title is non-existent: in this case, which requires more active
intervention by the court, the effectivités play a role of absolutely
prime importance; they constitute a kind of residual title.

100. International arbitral and judicial jurisprudence has developed
yet other rules and principles for attributing legal consequences to his-
torical facts and actions. Effective possession, the objective element of a
“corpore possessio”, should be accompanied by a subjective element con-
sisting of the “animus possidendi”:

“it may be well to state that a claim to sovereignty based not upon
some particular act or title such as a treaty of cession but merely
upon continued display of authority, involves two elements each of
which must be shown to exist ...: the corpus and the animus possi-
dendi or occupandi” (Legal Status of Eastern Greenland, 1933,
P.C.LJ., Series AlB, No. 53, Counter-Memorial of the Norwegian
Government, Ann. No. 38; and dissenting opinion of Judge Anzilotti,
p. 78).

101. We fear in this respect that today’s Judgment has not fulfilled the
function which could have been expected of it, that of a juridical review
and interpretation of the sequence of historical events, with a view to
determining whether a historical title to the Hawars existed and identify-
ing its holder. The Court’s only effort at historical enquiry and analysis
concerned Zubarah, though it is regrettable that the Court in fact failed
to draw all the conclusions from the result which it reached, namely that
Qatar held a historical title to its own peninsula! The Court thus recog-
nized the territorial integrity of the peninsula as far as Zubarah was con-
cerned, only to dismantle it when it came to the Hawars. Moreover, as
for the methodology employed, why, it may be asked, did the Court
determine the historical title to Zubarah, the first issue addressed in the
Judgment, and not do the same for the Hawars, in the next part of the
Judgment? We believe that we are fully justified in beginning, as is
proper, by placing the matter of the Hawars in its historical context.

x * +

102. The British presence in the Gulf had the legal effect, inter alia, of
creating two separate political entities, Bahrain and Qatar, in the late

1 CJ. Reports 1986, p. 587, para. 63.
141
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 178

nineteenth century. The British had established themselves in the Gulf in
order to protect their maritime trade and safeguard the route to India.
From 1797 to 1819 they rebuffed tribal attacks and piracy and in 1820
imposed a “General Treaty” establishing perpetual maritime peace
between Great Britain and the sheikhs, tribes and individuals of what
was now the “Trucial Coast”. The salient characteristics of the British
presence may be summarized as follows:

(a) They established neither sovereignty nor suzerainty over the sheikh-
doms or territories of the Trucial Coast, as we shall see later.

(b) Within the limits dictated by the needs of maritime peace and the
protection of their interests, the British did indeed find themselves
intervening in tribal conflicts or supporting one tribe against another,
but they did not interfere to any greater extent in their affairs. This
will be clear from the evolution in the respective statuses of Bahrain
and Qatar, a subject we shall consider later in detail as we move
from one treaty to another.

(c) On the one hand the British maintained the Al-Khalifa in power in
Bahrain, protecting them against Muscat in 1820, the Wahhabis in
1835 and 1859, and the Persians in 1843 and 1869. On the other
hand, however, they refused to back Bahrain’s intermittent claims to
the west coast of Qatar, or to the Hasa coast in 1861. They imposed
a treaty on Bahrain in 1861 by which the Al-Khalifa renewed their
commitment to refrain from any maritime aggression.

(d) The British policy was above all pragmatic and took account of
shifting balances in the region. Throughout the first half of the nine-
teenth century and up to the 1860s, the legal impact of this policy,
formalized in two treaties with Bahrain in 1867 and 1868 (after
others in 1820, 1847, 1856 and 1861) and a treaty with Qatar in
1868. was to establish the existence in the 1860s of two quite distinct
political entities, Bahrain and Qatar, neither of which was in any
way subordinate to the other.

103. Thus, throughout the nineteenth century Qatar benefited from
the relative weakness of Bahrain, which allowed the Qatari sheikhs to
form and consolidate their title to their peninsula, secure from Bahraini
claims to the west coast of Qatar. The Ottoman presence on the penin-
sula for 44 years was to have very much the same result.

104. The formation, and then the progressive consolidation, of the Al-
Thanis’ title was greatly facilitated by two things: not only did the British
impose treaties on Bahrain (to be discussed later) forbidding it to carry
out any form of aggression — and thus, in the context of the time, to
undertake any territorial conquests, in particular on the west coast of
Qatar and its adjacent islands — but they also physically prevented or
resolutely punished any intervention by Bahrain in the Qatar peninsula.

142
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 179

In Qatar, therefore, the authority of the Al-Thani gradually spread, while
that of the Al-Khalifa progressively shrank.

*
* *

105. The two years 1867 and 1868 are significant in this regard. Each
marked a decisive turning point. The year 1867 witnessed the collapse of
Bahraini authority in Qatar following the arrest of a Qatari Bedouin in
the peninsula and his transfer to Bahrain for trial. The year 1868 then
demonstrated even more forcefully the emergence of a Qatari political
entity which was completely separate from Bahrain, following a punitive
Bahraini expedition to Qatar which was met by a Qatari attack on Bah-
rain. All this was reflected in the agreements concluded between Great
Britain and Bahrain and Qatar respectively with a view to stopping the
“Svar” — this was the word used in the official British documents — deal-
ing with its consequences and establishing conclusively that two separate
political entities existed, Bahrain and Qatar, each independent of the
other and each governed by an “independent Ruler”, the expression
thenceforth customary in all the treaties concluded by Great Britain with
each of the two countries.

These two years are therefore crucial. Briefly, what took place was as
follows.

106. (a) In 1867 Bahrain arrested a Qatari Bedouin in the peninsula
and transferred him to Bahrain for trial: the subsequent violent reactions
marked the end of one title and the formation of another. In response to
the arrest, the Qatari authorities, led by the Naim, a tribe that was how-
ever supposedly faithful to the Ruler of Bahrain, revolted, defeated Bah-
rain’s representative in Qatar at the head of his troops and expelled him
from Wakrah. In legal terms, this historical episode, which put an end to
the Bahraini presence in Qatar, reflected the cesser of Bahrain’s title to
the Qatari peninsula and the commencement of the formation of a title
by Qatar to that entire area.

107. (b) The war between Qatar and Bahrain in 1867-1868 was settled
by the 1868 treaties between Great Britain and each of the two now
mutually independent political entities. In October 1867 Sheikh Moham-
med of Bahrain had despatched his brother Ali to punish Qatar. With the
help of 2,000 men mobilized by the Sheikh of Abu Dhabi, Zeid bin Kha-
lifa, Ali destroyed a large number of Qatari vessels and sacked the towns
of Biddah (Doha) and Wakrah*?. Qatar launched a counter-attack against
Bahrain. The naval action by Qatar resulted in the destruction of a
number of Bahraini vessels and in Bahraini dead. But Bahrain resisted.

#2 Cf. in addition to the pertinent references in the Court's case file, Gholam-Reza
Tadjbakhche, Lu question des îles Bahreïn, op. cit. pp. 122 et seg., and the following offi-
cial British sources: Disturbances in Persian Gulf. Account of the Violation of the Mari-
time Truce by the Chiefs of Bahrain and Abuthaby (Abu Dhabi}, publication of the
Foreign Department of the Government of India, No. 19.

143
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 180

Faced with this war between two now clearly distinguished political enti-
ties and convinced that the sheikhs of Bahrain and Abu Dhabi had been
the first to disturb the Maritime Truce, the British Resident, Lieutenant-
Colonel Pelly. acting on instructions from his Government, then sent an
ultimatum to Sheikh Mohammed of Bahrain on 2 September 1868 *?,
accusing him of having violated his undertakings through his acts against
Qutar and demanding reparation from him.

108. Pursuant to an undertaking signed on 6 September 1868, Sheikh
Ali declared that Sheikh Mohammed, having repeatedly committed
irregularities at sea, and having now fled, had “forfeited all claims to his
title as principal Shaikh and Chief of Bahrain” **. Sheikh Ali became the
“Independent Ruler” of Bahrain in the place of his brother Sheikh
Mohammed.

109. By this Anglo-Bahraini Agreement of 1868, which took note of
the change in ruler, Bahrain admitted that it held no rights of sovereignty
over the Qatar peninsula. In legal terms, this Agreement of 6 September
1868 imposing various British penalties, both financial and otherwise,
supplemented the Anglo-Bahraini Convention of 18 May 1861, which
already tied the hands of the Sheikhs of Bahrain and required them to
abstain from all maritime aggressions**. The legal undertaking of 18 May
1861 thus received specific application in the Agreement of 6 September
1868 and its clear legal consequence was to prevent Bahrain from main-
tuining or extending its authority over Qatar. Clearly therefore, through
these two instruments, the 1860s demonstrated that Bahrain was losing its
title to the peninsula of Qutar. Such were the legal effects of the British
presence,

110. But those effects did not stop there. Having received the surren-
der of Sheikh Ali of Bahrain on board ship on 6 September 1868, the
British Resident Pelly, in a letter dated 11 September 1868, invited Sheikh
Mohammed bin Thani of Qatar to join him in turn on board. In itself
this political initiative was significant of the existence of two separate
entities to which Great Britain addressed itself. The British Government
declared itself an “arbitrator of the Truce” between two sheikhdoms
which were now independent of each other. [ts new capacity deserves to be
borne in mind in our subsequent analysis.

111. The Agreement of 12 September 1868 which capped this ship-
board visit obviously contained the customary warning not to attack
Bahrain or disturb the maritime peace. It also contained an undertaking
by Sheikh Mohammed bin Thani of Qatar to “maintain towards Shaikh
Ali bin Khalifeh” the peaceful relations which had previously existed

33 Cf. Foreign Office 248/252, Pelly to Mohammed bin Khalifa and, in his absence. to
Ali bin Khalifa.

# Cf. Foreign Office 248/252, op. cit., Pelly to C. Gonne, and Aitchison, A Collection
of Treaties, Engagements and Sanads Relating to India and Neighbouring Countries, 1933,
Vol. XI. pp. 236-237.

*S Memorial of Qatar, Vol. 5, Ann. 11.20, p. 47.

144
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 181

between Bahrain and Guttur (Qatar) and to refer any difference of
opinion arising between them to the British Political Resident**. From
the legal perspective, this Agreement thus established clear equality
between Qatar and Bahrain, neither of which was entitled to take uni-
lateral action to resolve in its own favour any conflict between them.

112. The period after the significant events of 1867 and 1868 saw the
gradual consolidation and the recognition of the title of the Al-Thani to
the territory of the entire peninsula and adjacent islands (1868-1916). The
two Agreements of 1868, one with Bahrain and the other with Qatar,
which followed the British intervention of 1867-1868, bear witness to the
conduct of the British Government. This conduct, which expressed a
recognition of the title of the Sheikh of Qatar, manifested itself in the
same way in connection with:

(a) the arrival of the Ottomans in the Gulf in 1871;
(b) the Anglo-Ottoman agreements of 1913 and 1914 and the Anglo-
Saudi agreements of 1915.

(a) The Arrival of the Ottomans in the Gulf in 1871

113. After the death of the King of Arabia, Wahhabi Amir Faisal bin
Turki, his two sons Abdullah and Saud disputed the throne, a situation
which created unrest; this justified an Ottoman military expedition to
Hasa and Nejd in 1871, the Ottoman Empire being the suzerain of Ara-
bia. On this occasion the Turks offered their protection to the Sheikh of
Qatar, Mohammed bin Thani, and his son Jassim, both of whom accepted
it. As a result, a Turkish garrison was established at Biddah (Doha)
in January 1872. Thus began the 44-year-long Ottoman presence in
Qatar, from 1871 to 1915. This made it impossible for Bahrain to main-
tain any presence there, the British having already voiced their satisfac-
tion that the Ottomans had not expressed any designs on Bahrain itself:
The Ottoman administration gradually established itself throughout the
peninsula of Qatar. Qatar became a “kaza”, in other words a province, of
the Ottoman Empire, and was administered accordingly; the Sheikh of
Qatar was appointed “kaimakam”, head of the administrative province.
The Ottoman “kaza” constituted the entire peninsula of Qatar. It is
therefore interesting to examine the conduct both of Bahrain and of Great
Britain.

 

% Memorial of Qatar. Vol. 5, Ann. 11.28. p. 85. “Sealed in our presence by Mahomed
bin Sanee of Guttur and signed by Lewis Pelly, the British Political Resident, and R. A.
Brown. Captain of H.M.’s Ship “Vigilant’”.

145
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 182

(i) First, the conduct of Great Britain

114. As soon as the Ottomans began to penetrate Qatar, Great Britain
attempted to ascertain their intentions. It made it known to Constanti-
nople that it would not remain indifferent to any Ottoman penetration of
Bahrain and Oman, but it said nothing about Qatar. Great Britain’s atti-
tude in this respect was perfectly logical, in so far as its main concern was
to ensure maritime peace in the Gulf, and at that time it was not bound
by any obligations of protection other than against conquest or attack by
sea. Bahrain, being an insular entity, could therefore count on such pro-
tection. That was not so for Qatar, which could be invaded by land.
What is more, in the case of Qatar, there had been no attack by “sea”,
nor even any “attack” by the Ottomans, who had established themselves
there at the invitation of the Sheikh of Qatar. Also. at the time of the
Turkish penetration in 1871, Great Britain was not bound by the same
kind of agreement with Qatar as with Bahrain. The former did not sign
any “exclusive agreement” with Great Britain at any time during the
Ottoman period.

115. Great Britain quickly obtained assurances from the Ottoman
Empire that its ambitions were confined to Qatar: “The Ottoman Porte
explicitly denies all intention of extending supremacy over Bahrain,
Maskat, or the independent tribes of Southern Arabia, and contemplates
no attack against them.” >’ The vali (Ottoman governor) of Baghdad, for
his part, informed the British “that Qatar was not covered by a previous
Turkish assurance that there should be no interference with Bahrain”*.

116. Thus Great Britain’s conduct was to refrain from opposing Otto-
man policy in Qatar. An understanding between the two Powers meant
that this policy would be implemented in the area occupied by the Qatar
peninsula as such, since the Ottoman assurances referred to “Bahrain”
but not to any part of Qatar by name, such as Zubarah, Hawar or Janan.
This conduct on the part of the British unquestionably consolidated
Qatar's title to the whole of the peninsula and its adjacent islands, thus
supplementing the conduct which Great Britain had demonstrated in the
crucial years 1867-1868 in such a way as to perfect Qatar’s title.

117. The conduct of the British was an acknowledgment of the Otto-
mans’ de facto control of the peninsula and its adjacent islands from 1871
to 1915, something which the British never seriously challenged during
that period as long as Bahrain’s security and the maritime peace were not
involved. This conduct was exemplified by the rejection by Britain of the
offer made to it in 1891 by Sheikh Jassim of Qatar to conclude a treaty
with it on the same terms as it had done with the Trucial Chiefs. Britain

37 Memorial of Qatar, Vol. 4. Ann. H.7, p. 48.
38 Lorimer. in Memorial of Qatar, Vol. 3, Ann. 11.5, p. 210.

146
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 183

sought to avoid upsetting the Ottomans unnecessarily by ending its
recognition of their control over the peninsula”.

(ii) The conduct of Bahrain during the period of Ottoman establishment
in Qatar: Bahrain's tacit acquiescence

118. A perusal of the evidence before the Court reveals no protest on
the part of Bahrain, either directly or through Great Britain, against the
authority exercised by the Ottomans and the Qatari sheikhs over the
whole of the Qatar peninsula.

119. Bahrain’s silence during the Ottoman period from 1871 to 1915
will be discussed in detail later, and expanded to cover the period 1915-
1937. Even in the Ottoman period, however, this conduct on Bahrain's
part fell below the standards required in international law if Bahrain had
wished to retain or recover its authority over the Hawar Islands, that is
to say, over islands which there was a strong legal presumption (we shall
revert to this later) to place in Qatar’s sphere of sovereignty by reason of
their proximity (territorial sea) to the peninsula.

120. By this conduct, Bahrain failed to halt the consolidation of Qatar’s
title to Hawar (and Zubarah and Janan) and recognition of that title by
other Powers. Like his predecessors, Major Prideaux was anxious to limit
the Ottoman presence to the Qatar peninsula. In 1909 he visited Zakhnu-
niyah to meet the Dowasir — whose allegiance was being solicited by the
Ottomans — and then proceeded to Hawar. On his return to Bahrain he
acquainted its Sheikh with his visit, out of concern that the Sheikh might
lay claim to both these places. The Sheikh of Bahrain’s response, in a
letter of 30 March 1909, was a claim to Zakhnuntyah, but none to
Hawar®!

Gii) The conduct of the Sheikhs of Qatar and the spread of their
authority to the entire peninsula

121. The Al-Thani gained in authority by the Ottoman presence.
Under the umbrella of the Ottoman Empire, Sheikh Jassim gradually
strengthened his title to Hawar. The Turks having appointed him “kai-
makam” of the “kaza” or province of Qatar, he had jurisdiction over
Odeid as well. Shielded by the Ottomans, he succeeded in imposing him-
self on all the various tribes in the peninsula. By controlling Qatar
through the sheikh, the Turks lost nothing themselves while being of
maximum benefit to him. The Ottoman protection was both sufficiently
effective to enable him to command the obedience of the tribes and suf-
ficiently light-handed to leave him master of the peninsula and its adja-

* Memorial of Qatar. Vol. 5. Ann. ILS, p. 121.
+ Memorial of Qatar, para. 5.40. and Vol. 6, Ann. TIL.52, p. 241.

147
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 184

cent islands. Lorimer, such an astute political observer, wrote that “little
or no change was produced by the presence of a Turkish post at Dohah

.. the Al Thani Shaikhs of Dohah were still the principal factor in
politics”.

122. Bahrain* has, however, observed that the power seemingly exer-
cised by Sheikh Jassim of Qatar was no more than illusory. Great Britain
had once warned him about having failed to maintain order in the penin-
sula and prevent or suppress piracy throughout the west coast of Qatar.
It should be noted from this that:

— by thus attributing responsibility to Sheikh Jassim, Great Britain
again recognized his authority over and title to Qatar;

— in international law, a State is not subject to objective responsibility
for everything which may occur in its territory; there are circum-
stances in which it can be relieved of its responsibility ;

— finally and above all, what is more important is that Great Britain
held Qatar responsible for the disturbances on the west coast, but not
Bahrain, thus ceasing to recognize any Bahraini authority over the
Hawar Islands or Zubarah on that same coast.

*
* *

123. The Anglo-Ottoman agreements of 1913 and 1914, the Anglo-
Saudi agreement of 1915 and the Anglo-Qatari agreement of 1916 marked
the completion of the consolidation of the Al-Thanis’ title and its recog-
nition by treaty.

(b) The Convention of 29 July 1913 Respecting the Persian Gulf and
Adjacent Territories

124. This Convention, because of its Articles 11 and 13, is of great
importance for our purpose.

(i) First, Article 11

125. This Article is worded as follows:

“The Ottoman sanjak of Nejd, the northern boundary of which is
marked by a line of demarcation defined in article 7 of this Conven-
tion, ends on the south at the gulf opposite the island of Zakhnuni-
yah, which belongs to the said sanjak. A line starting from the
extreme end of the said gulf shall run due south to Ruba-al-Khali,
and shall separate Nejd from the El-Katr peninsula. The boundaries

41 Memorial of Qatar, Vol. 3. Ann. IIS. p. 210.
* Memorial of Bahrain. para. 133.

148
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 185

of Nejd are marked by a blue line on the map annexed to this Con-
vention (annex Va). The Imperial Ottoman Government having
renounced all their claims with regard to the El Katr peninsula, if is
agreed between the two Governments that the said peninsula shall he
governed, as heretofore, by Sheikh Jussim-bin-Sami [bin Thani] and
his successors. His Britannic Majesty’s Government declare that
they will not permit the Sheikh of Bahrein to interfere in the internal
affairs of El-Katr, to infringe the autonomy of the country, or to
annex it.”

126. What is the import of this Article?

1. In the first place the two major Powers in the region, Great Britain
and the Ottoman Empire, recognize the territorial integrity of Qatar.
Article 11 above talks of the “peninsula” of Qatar as a political and
geographical entity.

2. The two great Powers also recognize, and consolidate, the title of the
AL-Thani dynasty, who are mentioned by name. By speaking of the
“heretofore” of their title, Article 11 gives it a temporal foundation
and authenticates it.

3. The Ottoman Empire records Great Britain’s renewed undertaking to
oppose any interference by Bahrain in the Qatar peninsula, thus
acknowledging the end of the Bahraini presence in the Hawars (and in
Zubarah and Janan) as set forth in the 1868 Agreements.

4 These three elements confirm the end of the Bahraini title and its
replacement by the title of the Al-Thani — events which had been
recorded and proclaimed 45 years earlier in the 1868 Agreements
between Great Britain and Bahrain and Qatar respectively.

5. Another important point: the map attached to Annex V (a) of the Con-
vention confirms the provisions of Article 11 and shows that the Hawar
Islands belong to Qatar.

6. It would be impossible for the denomination “El-Katr peninsula” to
exclude any portion of that peninsula unless the Convention expressly
said so — which it does not — especially where the question is one of
excluding the Hawar Islands, situated as they are in the territorial sea
of that peninsula and, better still, physically being an integral part
of it.

(ii) Article 13 of the Convention

127. As we have just said, Article 11 and the map annexed to the Con-
vention show that the Hawars are not part of Bahrain but definitely part
of the peninsula of Qatar. Article 13 demonstrates this just as clearly:

“The Imperial Ottoman Government renounce all their claims
with regard to the Bahrein islands, including the two islets of

+ Emphasis added.
149
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 186

Lubainat-el-Aliya and Lubainat-es-Safliya, and recognise the inde-
pendence of that country. His Britannic Majesty’s Government on
their part declare that they have no intention of annexing the Bah-
rein islands to their territory.” #

The reason why the Convention took care to mention by name, so as to
include them in “the Bahrein islands”, islands such as the two Lubainat,
north and south, close as they are to the main island of Bahrain, is that
it did not seem natural and self-evident that they should be included in
Bahrain unless they were expressly named. A fortiori, then, the Hawar
Islands, situated further away and therefore not mentioned by name,
could not be regarded as forming part of Bahrain, not having been
expressly mentioned in the Convention.

128. The Convention of 29 July 1913 was signed, but never ratified. It
should be noted, however, that its Article 11, which we have discussed
above, was referred to expressly in the Anglo-Turkish Convention respect-
ing the Boundaries of Aden of 9 March 1914, an instrument which was
duly ratified. This Article 11 of the Convention of 29 July 1913 was also
referred to in Article ITI of the Anglo-Turkish Convention of 1914, which
was also ratified.

(c) The Anglo-Turkish Convention of 1914

129. Just as important as the preceding Convention of 1913, this
instrument makes several references to “El-Katr” as an entity (“penin-
sula”). The fact that it does not exclude the Hawar Islands by name from
that peninsular entity implies that the two contracting Powers recognized
and placed on record the fact that Bahrain had lost any title to the
Hawars. These belong to the peninsular entity of Qatar as adjacent
islands.

130. In conclusion, the two Conventions of 1913 and 1914 represented
a further element to be added to all the others which, since the 1860s, had
come together to create and consolidate the title of the Al-Thani to the
Hawar Islands.

(d) The Anglo-Saudi Treaties of 1915 and 1927

131. Finally, after the British and the Ottomans, it was Arabia’s turn
to recognize the Al-Thanis’ title. This recognition was particularly impor-
tant in that Ibn Saud of Arabia had long expressed an animus possidendi
to the whole of Qatar. Having conquered Hasa, he claimed the peninsula
again in 1913. He finally renounced his claim as a result of British
pressure and concluded a treaty to that effect with Great Britain on

44 Emphasis added.

150
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 187

26 December 191545. This treaty was followed by a further treaty con-
cluded at Jeddah on 20 May 1927, likewise renouncing any territorial
ambitions to Qatar.

(e) The Anglo-Qatari Agreement of 1916

132. This agreement is important for several reasons:

(i) The respective capacities of the contracting parties

133. Qatar was represented by Sheikh Abdullah Al-Thani as “Inde-
pendent Ruler” of the whole of Qatar and all his subjects. Great Britain
was represented by Lieutenant-Colonel Sir Percy Cox, the initial signa-
tory, pending subsequent signature of the Agreement by the Viceroy and
Governor-General of India. Great Britain appears in a new capacity: it
undertakes to offer its “good offices” in the event of aggression (by land).
Good offices apply solely as between two entities which are autonomous
and independent of each other: Qatar thus achieved recognition of that
status vis-a-vis Bahrain. What is more, Great Britain could not have
offered “good offices” to those two countries if they had been its colonies
or protectorates.

(ii) The nature and extent of the protection

134. Until that time Great Britain’s treaty undertakings had been
limited to protection in the event of aggression “by sea”, which in the
context of the time meant protection against actions by Bahrain.
The new agreement, in addition to providing for that protection, con-
tained an obligation by Great Britain in Article XI to grant its “good
offices” in the event of an aggression by land, and “within the territories
of Qatar”.

(iii) The territorial area involved

135. Article XI refers to aggression “within the territories [in the plu-
ral] of Qatar”. The Treaty covers the entire peninsula. This is confirmed
in various ways:

— by an article entitled “El Katr, 1908-1916” in Persian Gulf Historical
Summaries, 1907-1928;

— by a British military publication, the Handbook of Arabia, which
clearly shows that “Qatar” means the entire peninsula;

— Bahrain nevertheless cited a report dated 12 March 1934 by the Brit-
ish Resident on the subject of his interview with the Sheikh of Qatar.
The latter indicated to the Resident that the 1916 Treaty related to

45 Memorial of Qatar, Vol. 5, Ann. 11.46, p. 179.

{31
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 188

the “coastline” but not the “interior.” This interpretation on the part
of the Sheikh was inspired by special considerations, in particular a
desire not to have the choice of a British oil company dictated to him.
But it was not consistent with Article XI of the 1916 Treaty, which
speaks of the “territories” of Qatar. Furthermore, if the Treaty envis-
aged the “coustline” it was thus necessarily referring to the Hawar
Islands. Finally, this same 1934 report by the Resident records the
appropriate reply he gave to the Sheikh: “And you are the Ruler of
ALL Qatar and the Treaty extends to the WHOLE of Qatar.” *
Thus, it is legally established that the territory referred to in Ar-
ticles X and XI of the Anglo-Qatari Treaty of 1916 was the entire
Qatar peninsula. This interpretation is also consistent with Articles 11
and 13 respectively of the Convention of 1913 and the Anglo-Turkish
Convention of 1914.

%
* *

136. In conclusion to this analysis of the convergence of history and
law, we believe it apparent that, assuming that Bahrain had in the past
held a historical title to the Hawars, the Anglo-Bahraini and Anglo-
Qatari treaties of 1868 established that it had lost sovereignty over the
Qatar peninsula. These agreements marked the end of one title and the
birth of another, belonging to Qatar, a new entity separate from Bahrain.
Qatar’s title was progressively strengthened, to such a degree that the
1916 treaty between Great Britain and Qatar recorded the definitive con-
solidation of that title. /t is striking, and we believe unfortunate, that the
present Judgment has avoided addressing and resolving the question of
the historical legal title, an analysis of which was particularly vital since
this constitutes the traditional key to deciding territorial attribution.
We do not think that undertaking the historical research was beyond
the capability of the Court, especially since each historical juncture was
marked out by international treaties and the Court has extensive
experience in interpreting instruments of that kind. Moreover, if the
Court had taken the trouble to analyse the issue of the historical legal
title, that is the convergence of history and law, it would have found
confirmation of the results of that analysis in considering the conver-
gence of geography and law, that is, in:

1. the legal concept of geographical proximity in relation to the question
of a coastal State’s territorial integrity;

2. the universal agreement, according to the map evidence, on the appur-
tenance of the Hawars; and

3. the identification and determination of the territorial extent of
Bahrain and Qatar, respectively.

46 Counter-Memorial of Bahrain, Vol. 2, Ann. 122, p. 412; emphasis added.

152
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 189

It is these points which should now be examined, as a form of
countercheck to confirm the conclusion drawn from consideration of
the historical legal title.

VI. PROXIMITY AND TERRITORIAL INTEGRITY

137. The Court’s Judgment has almost as little to say on the issues of
proximity, contiguity and territorial integrity as it does on the question of
historical title.

There exists, however, a strong legal presumption under international
law that islands lying within the territorial waters of a State belong to
that State.

“There is a strong presumption that islands within the twelve-mile
coastal belt will belong to the coastal State, unless there is a fully-
established case to the contrary (as, for example, in the case of the
Channel Islands), But there is no like presumption outside the
coastal belt, where the ownership of the islands is plainly at issue.”

So states the Award of 9 October 1998 made by the Arbitration Tri-
bunal in the Eritreul Yemen case under the presidency of Sir Robert
Jennings (para. 474). This Award applied the principle of international
law that an island situated in the territorial waters of a State is deemed
to form part of the territory of that State.

138. This is a “strong presumption” in law — one which admittedly is
not irrebuttable but which cannot be overcome except:

— in terms of procedure, by reversing the burden of proof; and

— substantively, by invoking a superior title.

139. The presumption concerns islands situated within territorial
waters. Today the breadth of the territorial sea is 12 miles. The Fritrea/
Yemen Award of course took this into account. If we go by this figure, al}
the Hawar Islands belong to Qatar. And if we go by the 3-mile breadth
which applied at the time of the Anglo-Qatari Treaty of 3 November
1916, the majority of the islands and islets of the Hawars lie totally or
partially within Qatar’s territorial sea. The claim made by Bahrain on
29 May 1938 concerned 17 islands and islets, 1! of which are within the
3-mile limit.

140. Bahrain denied the existence of this principle in positive law and
cited no fewer than 11 instances worldwide in which the principle has not
prevailed. But Bahrain’s argument is irrelevant, since the situations
mentioned all derive from special circumstances and were created by
treaty. Anything — almost anything — can be done by treaty, since the

153
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 190

contractual freedom of sovereign States is a fundamental principle. The
Eritreal Yemen Award took good care to say “unless there is a fully-
established case to the contrary”.

141. What is more, proximity a/one does not constitute a title. It sup-
plements or combines with other elements to constitute a title. This is
clearly the case here.

It will also be noted that the concept of proximity is not as alien to the
law as might at first be thought. The notion of “distance” is clearly
present in the law of the sea. That of “proximity” derives from it. After
all, the title of a coastal State to its territorial sea stems exclusively from
proximity. What is more, an “archipelagic” State, which is what Bahrain
claims to be, is nothing more than a collection of islands having in com-
mon “proximity” alone.

142. In the present case we are simply recalling the strong presumption
that an island belongs to a coastal State if it is situated within the limits
of its territorial sea. This presumption exists, and calling it the “principle
of proximity” or by any other name cannot detract from its existence
merely because the principle comes cloaked in a new guise, such as “con-
tiguity”, or because a section of the doctrine — in truth, a rather small
one — on occasion challenges it.

143. Bahrain appears to be putting forward the /slund of Palmas juris-
prudence as being opposed to the concept of proximity. That decision is
not relevant to the present case. The arbitrator Max Huber discounted
the matter of proximity simply because the islands concerned were situ-
ated beyond the limit of territorial waters, which is not the case here.

x * 4

VU. THE Map EVIDENCE

144. We shall now turn to the map evidence. Since the Court’s juris-
prudence has determined quite clearly the relative importance of carto-
graphic material as evidence, we shall not revert to this point. Even quite
recently, the Arbitration Tribunal established in the Eritrea/ Yemen case
spelled out the importance of maps, which are, as it were, a reflection of
general opinion and repute: “Although the Tribunal must be wary of this
evidence in the sense that it cannot be used as indicative of legal title, it is
nonetheless ‘important evidence of general opinion or repute’ in the sense
advanced by Yemen.” *?

145. While the cartographic material submitted by Bahrain was insig-
nificant, Qatar took great trouble to present a substantial collection of
map evidence confirming its position in regard to ownership of the
Hawar Islands. A large number of maps from Turkey, the United King-

47 Paragraph 381 of the Award; emphasis added.

154
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 191

dom, Germany, France, Italy, Poland, Russia, the United States, Aus-
tralia and Iran show that, according to general opinion in various parts
of the world at widely differing periods, the Hawar Islands belonged to
Qatar.

146. In particular, the maps subsequent to 1868 (the Bahrain-Qatar
war and Great Britain’s treaties with Qatar and Bahrain respectively)
demonstrate the existence of two by-then separate political entities: Bah-
rain, a compact set of five islands, and Qatar, made up of a peninsula
with its adjacent islands and islets, including the Hawar Islands.

147. The map evidence produced by Qatar therefore seems to us far
the more persuasive. We take particular note of the maps prepared by the
British War Office in 1901, 1908 and 1911, and the sketch-map prepared
by that Office in 1934, all of which show that the entire peninsula, includ-
ing the Hawar Islands, was under Qatar's sovereignty.

148. The existence of a collection of map evidence as extensive as that
presented to the Court by Qatar, drawn from such varied sources and
covering both the nineteenth and the twentieth centuries, cannot fail to
be significant. Where this evidence gives a virtually uniform description
of the political and geographical situation of Qatar and Bahrain over
such a long period, it is impossible not to accord it substantial weight in
confirming the existence of a title which Qatar possesses to the Hawar
Islands (and to Zubarah as well). /t is in any event impossible to ignore
that evidence completely, as the Court's Judgment does, without providing
any explanation.

VIII. HISTORICAL DOCUMENTS CONCERNING THE TERRITORIAL EXTENT
OF BAHRAIN AND QATAR

149. We have a final countercheck confirming that the Hawars belong
to Qatar. This consists of the territorial description of Bahrain and Qatar
respectively in various documents and works.

(a) The Territorial Extent of Bahrain
(i) Lorimer’s description
150. Lorimer’s description is extremely important. Among other works
he published a study entitled “Bahrain Principality” which, over and
above its scholarly character, had been approved by the British officials

serving in the Persian Gulf, including the influential Captain Prideaux,

155
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 192

the Political Agent in Bahrain, who revised various drafts**, a point
which undoubtedly enhances its importance. According to Lorimer, the
“Bahrain Islands” constitute a compact group of islands consisting of five
islands, and does not include the Hawar Islands.

151. Lorimer was writing in 1905 and thus took into account the politi-
cal situation in the region after the major turning point of 1867-1868.

(li) J. 7. Bent's description

152. In the Proceedings of the Royal Geographical Society and Monthly
Record of Geography”, Theodore Bent published a study entitled “The
Bahrein Islands, in the Persian Gulf”, accompanied by a map*. Both the
study and the accompanying map indicate clearly that Bahrain consists
of a “group of islands... in a bay of the same name about 20 miles off
the coast of El Hasa, in Arabia, in the Persian Gulf”*!.

(iil) Three confidential British memoranda

153. The first confidential memorandum was drawn up on 25 March
1874 by the British Foreign Service. Two other confidential memoranda
were prepared by the [India Office, one on 27 August 1928 and the other
on 14 July 1934, both signed by J. G. Laithwaite.

The first memorandum, that of 1874, concerns the Ottoman and Per-
sian claims to Bahrain or the “Bahrain Islands”. It does not include the
Hawar Islands in that term.

Laithwaite’s 1928 India Office memorandum is of great interest, deal-
ing as it does with the “Status of Certain Groups of Islands in the Persian
Gulf” *?, It states that the “[Bahrain] archipelago consists of the islands of
Bahrein, Muharraq, Umm Na’assan, Sitrah and Nabi Salih, and a number
of lesser islets and rocks forming part of the same compact geographical
group”. The second of Laithwaite’s two confidential memoranda, that of
1934°3, gives the same description.

Thus there was no change in the 60 years from 1874 to 1934.

(iv) Three British military reports

154. The first is the Handbook of Arabia, 1916*4, which offers exactly
the same description of Bahrain as a compact group of five islands.

48 Memorial of Qatar, Vol. 3. Ann. 11.3, Lorimer, p. 87.

4 Vol. XII. No. 1, January 1890, p. 1.

© Tbid., p. 56.

‘! Reply of Qatar. Vol. 4, Ann. IV.35. p. 211.

* Reply of Qatar, Vol. 4. Ann. [V.2, p. 5.

33 Reply of Qatar. Vol. 2, Ann. II.61, p. 359.

“ “General. Admiralty War Staff. Intelligence Division. For Official Use only. Atten-
tion is called to the penalties attaching to any infraction of the Official Secrets Act”, in
Reply of Qatar. Vol. 4, Ann. IV.1, p. 3.

156
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 193

155. The second document is the Military Report on the Arabian
Shores of the Persian Gulf, Kuwait, Bahrain, Hasa, Qatar, Trucial Oman
and Oman, \9335°. This too offers the same description of Bahrain as a
“compact group” forming an archipelago of five islands, whose names
are given *,

156. The third document is the Military Report and Route Book — the
Arabian States of the Persian Gulf 193957 with the same description —
23 years after the first document.

(v) Numerous other official British documents

157. It is impossible to examine all of these. Picking a few almost at
random, we shall confine ourselves to citing:

— the 1933 letter from Laithwaite of the India Office;

— the letter of 1933 from the Officiating Political Resident to the Sec-
retary of State for India, which contains the following simple, forth-
right assertion: “Hawar is clearly not one of the Bahrain group”;

— a further letter of 1933 from the incumbent Political Resident to the
Secretary of State for India expressing a decision to the same effect;

— the Minute drawn up by Mr. Rendel dated 30 December 1937, “Ara-
bian Boundary Disputes: Bahrain-Qatar, 1818-1991”, which contains
the following statement: “As regards the Hawar Islands . .. 1 cannot
help regretting that the India Office went so far as they seem to have
done in allotting these islands to Bahrein. They are obviously, from
the geographical point of view, a part of Qatar . . .”°8;

— the well-known and highly critical point of view expressed by Prior,
Political Agent (1929-1932) and Political Resident (1939-1945), to the
effect that the Hawar Islands “belong to Qatar, a view supported by
Lorimer” *.

(b) The Territorial Extent of Qatar: Its Gradual Identity with the Ter-
ritorial Area of the Peninsula, Including the Adjacent Islands

158. This aspect need not detain us long, since the exclusion of the
Hawar Islands from the Qatar peninsula as a whole cannot be either sup-
posed or presumed. On the contrary, the presumption must be in favour
of their inclusion, by virtue of geography and the unity of the peninsula,
as well as by virtue of law, of the principle of proximity and of the
presence of these islands in the territorial waters.

159. Moreover, by reason of history too, their inclusion is something
more than a presumption: it is an established fact. The history we have

55 “For Official Use only. This document is the property of the Government of India.”

Se Memorial of Bahrain, Vol. 6, Ann. 330, document submitted by Bahrain.
57 Reply of Qatar, Vol. 4, Ann. IV.3, p. 11.

58 Reply of Qatar, Vol. 3, Ann. III.56, p. 349; emphasis added.

59 Memorial of Qatar, Vol. 8, Ann. ITI.229, p. 129.

157
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 194

traced throughout this opinion shows that the State of Qatar gradually
came into being within the limits of the peninsula.

160. The State of Bahrain 1s certainly an older edifice than the State of
Qatar, but in its territorial extent the State of Bahrain, which in earlier
centuries controlled almost the entire Arabian shore of the Gulf as far
as Muscat, has shrunk. And from the end of the nineteenth century
the State of Qatar has seen its territorial area gradually expand so as to
coincide with the territory of the peninsula.

161. The evidence furnished by a well-connected specialist who com-
manded great authority in his time, Lorimer, confirms the territorial
extent of Qatar in the study which he devoted to that Principality. In par-
ticular, in this erudite and well-researched work, he gives a precise, docu-
mented list of the islands and islets making up Qatar; it is not surprising
to find that the list contains the Hawar Islands (and Janan as well).

*
* x

162. We conclude that:

— the ruling dynasty of Qatar created a title for itself in 1868 over the
entire peninsula and the adjacent islands, including the Hawar Islands:

— this title replaced the title which Bahrain undoubtedly possessed and
which it lost through its silence and failure to claim after 1868;

— this title was gradually consolidated, from 1868 to 1916;
— this title was recognized by treaty in 1913, 1914, 1915 and 1916 by the
British, the Ottomans and the Saudis, the regional Powers;

— this title has been confirmed by the map evidence and, as far as
Hawar is concerned, by, inter alia, the legal principle of proximity.

a
* *

IX. THE MARITIME DELIMITATION

163. As regards the section of the Judgment dealing with delimitation
by a single maritime boundary, we disagree with this on four points:

(a) the Judgment rules infra petita in terms of the Bahraini formula as
applied to the course of the single median line:

(6) the method adopted in order to draw the provisional median line:

(c) the legal characterization of Qit’at Jaradah:

(d) the course of the final line of delimitation.

*
* *

158
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 195

(a) The Judgment Rules infra petita in Terms of the Bahraini Formula
as Applied to the Course of the Single Median Line

164. The Bahraini formula represents the cornerstone of the maritime
delimitation which the Court must carry out at the express request of the
Parties. As paragraph 67 of the Judgment recalls: “The Parties request
the Court to... draw a single maritime boundary between their respec-
tive maritime areas, sea-bed, subsoil and superjacent waters.”

An analysis of the section dealing with the maritime delimitation
enables us to identify three distinct elements:

(a) a definition of the Court’s task: to draw a maritime boundary;

(b) the nature of that boundary: a single maritime boundary;

{c) a statement of the maritime areas to be delimited: the sea-bed, the
subsoil and the superjacent waters.

165. We would moreover recall the following three facts:

(a) The Bahraini formula was accepted by Qatar in December 1990 at
the Doha meeting (see paragraph 69);

(b) Qatar, in 1991, and Bahrain, in 1993, have extended the breadth of
their respective territorial seas to 12 miles (see paragraph 174);

(c) Finally, Qatar’s Application was filed on a date, 8 July 1981. prior
to the decisions extending the breadth of the territorial sea; at that
particular date, the limits were then three miles, so that no problem
of delimitation of territorial waters arose.

166. The present Judgment has, indisputably, satisfied two of the
stipulations set out in the Bahraini formula. By contrast, as far as the
third element is concerned, and more precisely the relationship between it
and the two preceding ones, the statement in the Judgment that this is to
be “a single maritime boundary that serves other purposes as well” (see
paragraph 174) falls clearly infra petita having regard to the terms of the
formula. Thus the question is whether identification of the course of the
single maritime boundary has the effect of restricting its scope to a purely
delimitational function. The answer will depend on the impact, in terms
of the definition of the Court’s task, to be attributed to the fact that the
maritime areas for delimitation have been expressly enumerated.

167. On examination, it is apparent that the course of the single mari-
time boundary, whilst constructed within the terms of the formula, does
not entirely satisfy the structural balance established in that compromis-
sory clause. Recourse to the technique of enumerating the areas to be
delimited has a dual aim: first, to specify individually the areas for
delimitation and, secondly, to emphasize the distinct nature of each type
of area in relation to the others, since each possesses its own coherent
character in law. The Judgment is correct in speaking of a “single mari-
time boundary that serves other purposes as well”. The single maritime
boundary is not a composite line but a multifunctional one; that is to

159
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 196

say, it serves simultaneously as a line of demarcation for each specific
category of area to be delimited throughout its length. It follows that
the single boundary line must not have the effect of changing the nature
of the areas divided by it, or of affecting their legal status. It must cumula-
tively and simultaneously delimit each area, independently of the régime
governing the maritime zone through which it passes, without any special
preference or diminution in favour of a particular régime or zone. This is
a condition based not simply on considerations of theory or expediency.
Maximalist tendencies can only be counter-productive, given the require-
ments which governed the general conditions of equilibrium of the Mon-
tego Bay Convention: a line resulting in the application to that zone of
the sole régimes of the territorial sea and the contiguous zone would have
no chance of being generally accepted by States. Conversely, a “free-for-
all” in regard to the régimes governing these maritime areas would run
counter to the security considerations which, inter alia, underpinned the
projection of territorial jurisdiction into the sea adjacent to coastlines.
Thus, and by analogy with the test of equity which the Court applies in
all maritime delimitations, the specific enumeration of areas in the Bah-
raini formula required the Court to ensure that the result it achieved was
coherent over the entire maritime area delimited.

168. Maritime delimitation by means of a single multifunctional line
implies, moreover, that the enjoyment and exercise of rights, facilities and
privileges recognized and accorded by law, in particular to neighbouring
or riparian States of the area to be delimited, be guaranteed and secured.
This is an element inherent in the act of maritime delimitation, the pur-
pose of which is to determine the imaginary line separating the maritime
areas over which each State exercises the respective powers held by it
under the law, and constituting the external boundary of each such area.
Delimitation implies neither a discretionary power nor a power of dis-
posal over the rights attaching to those areas. In failing to investigate the
impact upon the legal status and régime of the various areas delimited by
the single maritime boundary, the Judgment does not fully meet the
requirements of the Bahraini formula and rules infra petita.

169. In the present case, the Court was bound to investigate whether
the various maritime régimes remained valid in light of the course of the
single maritime boundary, given that it had awarded the Hawar Islands
to Bahrain and that the sea between the Hawars and the Qatar peninsula
is not deep enough for navigation. As a result, it is impossible in practice
for Qatar to communicate between the northern and southern parts of its
land territory along its western seaboard. To this objection, it was replied
that coastal traffic along Qatar’s western seaboard was insignificant or of
no importance. But that argument is unacceptable. Factual considera-
tions cannot, in themselves, suffice to defeat firmly established positive
law rights; navigation, along with fishing, represents one of the primary
uses of the sea. The Judgment has sought to respond to this problem, but

160
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 197

unfortunately in a reductionist manner in terms of the litigant Parties’
rights. The passage of Qatari vessels, it is said, is protected under the
rules governing the right of innocent passage through Bahrain’s territo-
rial sea. The narrowness of the relevant area for delimitation poses the
problem of passage through the superjacent waters of the continental
shelf and beyond the external boundaries of each territorial sea. The Bah-
rain! formula implies a test of validity: it was for the Court to assure
itself that the course of the provisional line had no adverse effect ab initio
upon the nature of these areas. A simple factual observation demon-
strates that. even at that stage, coastal shipping rights were jeopardized.

170. In strict law, there can be no criticism of the enshrinement of
Qatar’s right of innocent passage — like that indeed of any other State —
through Bahrain’s territorial sea between the Hawars and the other Bah-
raini islands. The restatement, in the second subparagraph of point (2) of
the operative part of the Judgment, of this right of innocent passage in
terms of the relations inter partes has to be assessed at its true worth: on
the one hand, the definitive and perpetual nature of these rights, and on
the other their autonomy and inviolability against any attempt to pro-
claim these areas internal Bahraini waters. However, this solution, which
could have benefited from a bolder approach, ignores an element of fact
and law.

171. The relations between the Parties are not affected by any prob-
lems other than those of maritime delimitation. The peaceful and harmo-
nious use of this area, and the cohabitation of the inhabitants of these
two States, must not suffer undesirable effects as a result of the imple-
mentation of the right, that is to say the lawful and legitimate introduc-
tion of the régime of innocent passage. Without losing sight of the ques-
tion whether a régime of acquired rights of Qatari fishermen and users is
conceivable or possible, it was necessary to make specific provision to
deal with the effects of the delimitation.

172. In the present case, the Court could have envisaged a legal solu-
tion involving the establishment of a régime for the enjoyment and exer-
cise of rights of user in respect of the sea, the most sensitive outstanding
question being passage between the northern and southern parts of the
Qatar peninsula along the western seaboard. The Court could have con-
sidered securing such enjoyment of rights and communication by apply-
ing within the delimited area a régime analogous to that of an “interna-
tional easement”. This would have meant according a foreign State rights
and powers exercisable over a maritime area falling within the jurisdic-
tion of a riparian State. The result of such an easement régime would
have been to enclave the Hawar Islands and to determine how this was to
affect Bahrain’s rights in regard to the need for a passage between its

60 See the definition given by H. Lauterpacht in “Règles générales du droit de la paix”.
Recueil des cours de PAcadémie de droit international de La Have. Vol. 62. 1937.
pp. 327-328.

161
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 198

main island and Hawar. These questions merited being examined in
depth prior to identifying any consequences which they might have for
the present proceedings.

173. The creation of a legal enclave, which serves to guarantee the
enjoyment and exercise of a right of passage following a maritime delimi-
tation, is no novelty in international jurisprudence.

In the case concerning Delimitation of the Continental Shelf between
the United Kingdom of Great Britain and Northern Ireland, and the
French Republic, Decision of 30 June 1977, the Court of Arbitration
stated ®!:

“the substantial point at issue is whether the presence of the British
archipelago of the Channel Islands close to the French coast is a
‘special circumstance’ or a circumstance creative of inequity that
calls for a departure from or variation of the equidistance method of
delimitation which the Parties agree to be in principle the applicable
method” °?.

The solution adopted by the Court was a “twofold” one:

“throughout the whole length of the Channel comprised within the
arbitration area the primary boundary of the continental shelf
will be a mid-Channel median line. In delimiting its course in the
Channel Islands region . . ., the Channel Islands themselves are to
be disregarded, since their continental shelf must be the subject
of a second and separate delimitation.

202. The second part of the solution is to delimit a second bound-
ary establishing, vis-a-vis the Channel Islands, the southern limit of
the continental shelf held by the Court to be appurtenant to the
French Republic in this region to the south of the mid-Channel
median line. This second boundary must not, in the opinion of the
Court, be so drawn as to allow the continental shelf of the French
Republic to encroach upon the established 12-mile fishery zone of
the Channel Islands. The Court therefore further decides that this
boundary shall be drawn at a distance of 12 nautical miles from the
established baselines of the territorial sea of the Channel Islands.
The effect will be to accord to the French Republic a substantial
band of continental shelf in mid-Channel which is continuous with
its continental shelf to the east and west of the Channel Islands
region; and at the same time to leave to the Channel Islands, to their
north and to their west, a zone of seabed and subsoil extending
12 nautical miles from the baselines of the two Bailiwicks. The result,
so far as the Channel Islands are concerned, is to enclose them
in an enclave formed, to their north and west, by the boundary

fl See United Nations, R/AA, Vol. XVII, pp. 3 ff.
62 Jhid., pp. 76-77, para. 148.

162
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 199

of the 12-mile zone just described by the Court and, to their east,
south and south-west by the boundary between them and coasts of
Normandy and Brittany, the exact course of which it is outside the
competence of the Court to specify.” 53

It should be recalled that in that case the issues of the creation of
enclaves or semi-enclaves were discussed by the litigant Parties in their
arguments before the Court.

174. In international practice, enclaves on the high seas are to be
found “in the North Atlantic, around Jan Mayen Island and in the
Barents Sea” and also in

“the Sea of Okhotsk . .. off the eastern coast of the Russian Federa-
tion, bordered by the Kamchatka peninsula and the island of Sakha-
line . . ., an enclave is subject to the régime of the high seas, whilst
being entirely surrounded by one or more EEZs under national juris-
diction”.

It should also be noted that a decision to create a “maritime corridor”
is not unprecedented either: see Case concerning the Delimitation of
Maritime Areas between Canada and France, arbitration presided over
by Judge Jiménez de Aréchaga, former President of this Court‘.

175. In the present case, the circumstances are such that the basic issue
is not that the course of the median line is creative of inequity, but rather
that this is an inequity which prevents one of the Parties from enjoying
and exercising rights enshrined in international law. A legal adjustment is
required, involving the creation of an “international easement” constitut-
ing a “navigation corridor” in the navigable part of the sea between the
main island of Bahrain and the Hawar Islands. The waters of this area
would then remain Bahraini, whilst the enclaved corridor would be sub-
ject to “easements” relating to the traditional uses of the sea.

176. It of course goes without saying that the creation of this corridor
must not, however, be a cause of prejudice or source of inequity for Bah-
rain in regard to the enjoyment and exercise of its rights of navigation
and overflight when it has to communicate between the two parts of its
land territory and cross the navigation corridor. Bahrain’s rights to con-
tinuity between the component parts of its territory and to security are of
equal rank with those accorded by positive law to Qatar. It follows that
the régime for the said navigation corridor traversing Bahrain’s territorial
sea between its main island and the Hawars also needs to be subject to
some form of legal provision more specifically adapted to the circum-
stances.

6 United Nations. R/A A, pp. 94-95, paras. 201-202.

ft E, Nemoz, “Les mers enclavées: l'exemple de la Mer d’Okhotsk: multilatéralisme et
unilatéralisme™. in Espaces et ressources maritimes. No. 9, 1995, p. 197.

% United Nations, R744. Vol. XXE, p. 267.

163
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 200

177. Having established the sui generis nature of this area produced by
the legal enclavement of the Hawar Islands, we now have to outline the
general scheme of its régime. This legal régime could be represented in
vectorial terms as lying between that of innocent passage and the tradi-
tional régime of the high seas. Thus. in the zone currently delimited, a
tradition of usage has arisen which the passage of time has consolidated ;
both Bahraini and Qatari nationals using this area have been the direct
joint beneficiaries of this situation. The problem thus concerns the effect,
in terms of right creation, of the delimitation established by the present
decision: the breach of legal continuity, that is to say the break with the
previous situation, must not in itself be a source of tension in the rela-
tions between the Parties to the dispute or of disturbances in use for the
nationals concerned. In the case concerning Kasikili/Sedudu Island ( Bot-
swanal Namibia), the Court made an award of sovereignty in respect of
the disputed island, determined the course of the frontier and established
the usage régime governing navigation on the River Chobe. Delimita-
tion cannot, in our view, be reduced to an abstract exercise confined to a
theoretical definition of the line marking the meeting point of the
external boundaries of the area over which each Party exercises its juris-
diction. When it so acts, the Court is not seeking to make considerations
of expediency prevail, but to encourage the establishment of peaceful
relations, both in bilateral relations between the States party to the dis-
pute and in the day-to-day activities of the populations concerned.

178. The Court’s power to state the conditions which it considers
indispensable for the restoration and consolidation of peaceful relations
between the Parties is a matter requiring examination. Thus it is not for
the Court to substitute itself for States with a view to defining the terms
of a legal régime directly opposable to them; moreover, the principal
judicial organ of the United Nations has no specific competence to exer-
cise judicially powers pertaining to preventive diplomacy. On examina-
tion, however, it is clear that the scope of these remarks requires qualifi-
cation. The powers conferred upon the Court require it to adopt an
approach that is not exclusively a juridical one, but also encompasses
considerations of expediency, of the factual circumstances. Articles 41
of the Court’s Statute and 37-38 of its Rules, concerning provisional
measures, place particular emphasis, above all else, on the importance
of the factual circumstances. The Court does not base itself exclusively
on reasons of pure law in order to indicate such measures; the above-
mentioned provisions accord it a special power: a discretional power to
determine whether the circumstances require the indication of such
measures and what the most appropriate measures are. It would be
something of a paradox if a jurisdictional decision founded on urgency
were to be deprived of the desired effect because of constraints relating
to the exercise by the Court of its jurisdiction. In order to act, the
Court first assesses the risks to the Parties’ rights in the case and then
indicates the measures required in order to protect those rights, for which
the Court is responsible by reason of its seisin of the case.

164
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 201

179. Secondly, in the case concerning KasikililSedudu Island ( Bot-
swanalNamibia), the Court enriched the case law on the peaceful settle-
ment of disputes. Previously, it had espoused the traditional doctrine.
Thus in the case concerning Passage through the Great Belt (Finland
v. Denmark), the Court stated that it would welcome an agreement
between Finland and Denmark for the friendly settlement of the dis-
pute®®, It forcefully restated this wish in the case concerning the Aerial
Incident of 10 August 1999 (Pakistan v. India )*?.

The contribution of the decision in the Kasikili/Sedudu Island ( Bot-
swanalNamibia) case lies in the fact that, proprio motu. the Court
regarded as an element in the settlement of the merits of the dispute the
arrangements for navigation on the Chobe. In the present case, there has
been a development which is worth underlining: the second subparagraph
of paragraph 2 of the operative part of the Judgment. However, given the
particular circumstances, and with a view to securing appropriate enjoy-
ment and exercise of user rights within the delimited area, it would have
been preferable to recall a further obligation incumbent upon Bahrain
and Qatar: the conclusion of an agreement, the terms of which it would
be for the Parties themselves to prescribe.

180. It follows from the foregoing that, by reminding the Parties to
these proceedings of the obligation to respect both the legal régimes gov-
erning the areas delimited and their own rights, the Court would have
carried out in full the task required of it by the Bahraini formula if it had
applied the validity test and identified its consequences. However, the
Court was not invited in this case to prescribe detailed terms and condi-
tions guaranteeing the enjoyment and exercise by the Parties of their
respective rights. The Court is accordingly not competent to do this.

Responsibility for the conception, formulation and implementation of
this dual guarantee régime, through the creation of a maritime navigation
corridor and the establishment of rules for the crossing of that corridor,
are a matter for the two Parties. In accordance with its established case
law, it was incumbent upon the Court to instruct the Parties to endeav-
our to reach an equitable solution through negotiations carried on in
good faith and to rectify by treaty or agreement the inequitable result
noted.

Ba
* *

(b) The Method Adopted in Order to Draw the Provisional
Median Line

181. The two principles upon which the law governing the delimita-
tion of the territorial sea hinges must, in our view, be interpreted as
follows:

se See L C.J. Reports 1991, p. 20, para. 35.
67 Judgment of 22 June 2000, C.J. Reports 2000, pp. 33-34. paras. 51-55.

165
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 202

— “the land dominates the sea” relates to terra firma, a notion well-
known to international law and to jurisprudence;
“equidistance/special circumstances”: special circumstances may be
taken into account only after the true median line has been drawn,
and only with a view to adjustment in order to achieve an equitable
solution.

Thus we dispute the method used to draw the provisional equidistance
line, for it is not the appropriate one.

182. The method used to determine “the location of the baselines, and
the pertinent basepoints from which the equidistance line must be drawn”
(paragraph 178 of the Judgment) is not correct. The interpretation of the
consequence of the maxim “the land dominates the sea”, to the effect
that,

“[in accordance with Article 121, paragraph 2, of the 1982 Conven-
tion . . ., islands, regardless of their size, in this respect enjoy the
same status, and therefore generate the same maritime rights as
other land territory” (paragraph 185 of the Judgment),

is not correct according to the law of the sea and to the international
jurisprudence generated by that law. The proposition, although reason-
able on the face of it, does not necessarily favour the search for an equi-
table solution, cardinal principle of the law of delimitation for all mari-
time areas.

183. International customary law does not stipulate that the lines and
basepoints used for the delimitation of maritime areas must necessarily
be the same as the lines and basepoints used to fix the external bounda-
ries between maritime areas and the high seas.

184. The Judgment refers to paragraph 2 of Article 121 of the 1982
Convention to justify a method consisting in assimilating islands to terra
firma for the purposes of the rules governing the delimitation of maritime
areas. Moreover, through the use of the phrase in accordance with, the
passage cited from paragraph 185 invokes the notion of a general régime
common to both terra firma and islands. The question to which the Judg-
ment was bound to give a reply was whether such a general régime is
indeed prescribed by positive law.

185. Article 5 of the Montego Bay Convention reflects the contempo-
rary expression of customary law: adoption of the low-water line and the
reference to charts recognized by the coastal State. The absence of a com-
parable provision in regard to other maritime areas might suggest that
this represents the initial stage of that general régime invoked in the pre-
ceding paragraph. But the applicability to other maritime areas of the
baseline rule for the territorial sea does not imply that the same baseline
should serve both for purposes of delimitation and in order to fix the
external boundaries of maritime areas. Nowhere is there any express pro-
vision to this effect.

166
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 203

186. Examination of the respective travaux préparatoires for the
Geneva instruments and for the Third United Nations Conference on the
Law of the Sea discloses a change in approach. The International Law
Commission seems to have demonstrated a preference for having base-
lines serve both to fix the boundary with the high seas and also to fix the
equidistance line. But this stance by the Commission was not confirmed
at the Third United Nations Conference on the Law of the Sea. Within
negotiating Group VII, which dealt with the question of the delimitation
of the continental shelf and the exclusive economic zone, the problem of
basepoints was a matter on which the delegations were unable to agree:
some favoured adoption of the equidistance line, others an equitable
solution. The former wished not only purely and simply to extend appli-
cation of the normal baseline to all areas, but also to accord it this dual
function; the merit of this solution lay in its mathematical simplicity. For
the latter group, on the other hand, the search for an equitable solution
did not require from the outset the adoption of criteria that were a source
of inequity, or the automatic application of one principle or method in
particular. In some cases this approach would have such distorting effects
that there could be no question of raising it to the status of an absolute
rule. To do so would be to create an obstacle to the conclusion of delimi-
tation agreements between neighbouring States. The disagreement on this
point, both within negotiating Group VII and within the Conference
itself, calls into question the proposals and interpretations espoused by
the International Law Commission in 1953 and 1956.

In conclusion, it is not established that in law baselines serve both for
purposes of delimitation and for the fixing of the external boundaries of
maritime areas.

187. As far as case law is concerned, the Court has had to rule on this
question on a number of occasions; it has not however endorsed the prin-
ciple that the normal baseline be accorded a dual function. During the
period immediately following the adoption of the Montego Bay Conven-
tion, the Court, aware of the results of the work of the Third United
Nations Conference on the Law of the Sea, and in particular of the work
of negotiating Group VII, did not follow the proposals and conclusions
of the International Law Commission.

188. Already in 1984, in the case concerning the Delimitation of the
Maritime Boundary in the Gulf of Maine Area, the Chamber excluded:

“any method which takes tiny islands, uninhabited rocks or low-tide
elevations, sometimes lying at a considerable distance from terra
firma, as basepoint for the drawing of a line intended to effect an
equal division of a given area”.

The decision in the case concerning the Continental Shelf (Libyan

68 1 CJ. Reports 1984, pp. 329-330, para. 201.

167
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 204

Arab Jamahiriyal Maita) made the position even clearer when it excluded
the island of Filfla as basepoint for the drawing of the provisional median
line, even though it was used by Malta to measure the breadth of its
territorial sea. Thus, for the Court:

“the baselines as determined by coastal States are not per se identical
with the points chosen on a coast to make it possible to calculate the
area of continental shelf appertaining to that State. In this case, the
equitableness of an equidistance line depends on whether the precau-
tion is taken of eliminating the disproportionate effect of certain
‘islets, rocks and minor coastal projections’, to use the language of
the Court in its 1969 Judgment, quoted above.”

The term equitable characterizes both the result to be achieved and the
means to be applied to reach that result 7.

189. Admittedly, it might be asked whether the case concerning Mari-
time Delimitation in the Area between Greenland and Jan Mayen (Den-
mark v. Norway) does not represent a break with the previous jurispru-
dence, when the Court states:

“The area of overlapping claims in this case is defined by the
median line and the 200-mile line from Greenland, and those lines
are both geometrical constructs; there might be differences of opinion
over basepoints, but given defined basepoints, the two lines follow
automatically. The median line provisionally drawn as first stage in
the delimitation process has accordingly been defined by reference to
the basepoints indicated by the Parties on the coasts of Greenland
and Jan Mayen.” ”!

Here, the use of the subjunctive “might” instead of the present indica-
tive denotes the absence of disagreement between the Parties over the
identification of the basepoints, their disagreement being confined to the
issue of the breadth of the maritime areas. It should, moreover, be noted
that in “macrogeographic” terms the areas in question are vast, having
nothing in common with the area between Qatar and Bahrain. Should we
then accord general scope to the statement that, “given defined base-
points, the two lines follow automatically”? The use of the adverb auto-
matically would justify an affirmative reply, which would find support in
the work of the International Law Commission. However, on examina-
tion this conclusion cannot be upheld: in the first place both Denmark
and Norway are parties to the Geneva Conventions of 1958 and 1960,
and participants in a network of regional agreements which have favoured
the development of a law and practice shared by the States of the region.
In the second place, in the absence of disagreement between the Parties,

oO ECS. Reports 1985, p. 48, para. 64.
70 See 1 CT. Reports 1982, p. 59, para. 70.
"1 LC J. Reports 1993, p. 78, para. 89.

168
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 205

the Court did not consider it necessary to deal with the question of a “dif-
ference of opinion”, since this was in any case a hypothetical issue here.
The Court was content to place on record the respective basepoints and
lines proposed by each Party, satisfying itself that no challenge to those
proposals had been made. In these circumstances, the Court’s conclusion
is to be contrasted with the test of inequity ab initio applied in the cases
Continental Shelf (TuntsialLibyan Arab Jamahiriya) of 1982 and Conti-
nental Shelf (Libyan Arab Jamahiriyal Malta) of 1985. In effect in 1993,
in its decision in the case concerning Maritime Delimitation in the Area
between Greenland and Jan Mayen (Denmark v. Norway), the Court
proceeded in the same manner, relying on the lack of challenge to the
basepoints and lines designated by each Party. Thus the Court proceeds
on a case-by-case basis and reserves the right to decide on the equitable-
ness of basepoints and lines, irrespective of whether or not these are pro-
posed by the parties to a dispute.

190. Contrary to what the Judgment appears to suggest, the syste-
matic use of basepoints and lines to calculate the extent of the continental
shelf and the exclusive economic zone, and to fix the external boundaries
of those areas, is not prescribed by law, or by the Court’s case law. The
final solution is based on a specific appreciation of the factual circum-
stances, which courts assess at their discretion with the assistance of a
minimum of mathematical apparatus and of a sense of equity.

191. In a delimitation of the territorial sea. this sense of equity is also
a requirement of law. We can only criticize, and most particularly so in
the present case, the interpretation which the Judgment gives to the
“equidistance/special circumstances” rule, which is the norm applicable
here. Contrary to the solution reached in the Judgment, the relationship
between the two notions of equidistance and special circumstances is one
between equal and opposite forces, to borrow a term from mathematics.
In 1958, a Yugoslav proposal hostile to the reference to “special circum-
stances” was rejected not on conceptual grounds, but because of the dif-
ficulties involved in interpreting this notion, which was regarded as too
vague and too subjective. However, we would recall the masterly presen-
tation of the theory of special circumstances by the United Kingdom dele-
gate, Sir Gerald Fitzmaurice, subsequently judge of this Court. In Sir
Gerald Fitzmaurice’s view, special circumstances comprised considera-
tions of equity and the particular configuration of a coast; to these two
initial circumstances was added a reference to historical titles, which had
been the subject of an amendment proposed by the Federal Republic of
Germany. By contrast, there was no mention of islands, either in the
speeches or in the final version of Article 5. From 1958, and the travaux
préparatoires confirm this, equidistance could be applied as the standard
criterion, as long as this did not produce a result contrary to the require-
ments of an equitable solution, for, in general:

169
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 206

“while international law requires that a delimitation be rooted in
title, it also imposes the requirement of an equitable result. Both
conditions ... are necessary; neither is enough on its own.” 7?

192. As far as equidistance is concerned, the real question concerns the
identification of the basepoints. No systematic answer can readily be
given on this point. In the case concerning Maritime Delimitation in the
Area between Greenland and Jan Mayen (Denmark v. Norway), the
Court was not faced with any problem, since the points utilized by each
of the Parties were not disputed, and the choice appeared acceptable to
them, because it was regarded as equitable. In the absence of agreement
between the States concerned, it is difficult to speak of a general solution
or applicable principle in circumstances where island features are situated
close to a coast; in some cases islands are disregarded, in others taken
into account, for purposes of drawing the median provisional line. In
1973, certain African States had proposed that the attribution of mari-
time areas to islands in general, and in particular to smail islands, must
be made in accordance with equitable principles; all factors and circum-
stances should be taken into account, including surface area, population,
distance from the principal territory, geological configuration and par-
ticular interests of island and archipelagic States (Seabed Committee,
doc. A/AC.138/89 and Rev.1). The objections in the Gulf of Maine case
to the equidistance line proposed by Canada on the basis of points which
it had itself chosen demonstrate the limits encountered in practice where
there is confusion between the points utilized in order to calculate the
breadth of maritime areas and those adopted to determine the external
boundaries of those areas ’*. Thus equity must also govern the choice of
the basepoints utilized for purposes of maritime delimitation. The search
for an equitable solution implies that considerations deriving from the
requirements of equity be consistently taken into account at every stage
of the act and operation of delimitation. It was necessary for the Court to
recall that the choice of basepoints must also be equitable, as must be the
method used and the result sought. “[T]he equitableness of an equidis-
tance line depends on whether the precaution is taken of eliminating the
disproportionate effect of certain islets, rocks and minor coastal pro-
jections.” 4 This requirement also reflects the provisional character of
the equidistance line, since allowance for special circumstances merely
implies a simple adjustment of the line thus drawn on a provisional basis.
Inequitable basepoints will affect the course of the true median line,
and hence the equitable nature of the solution adopted.

72 P. Weil, Perspectives du droit de la délimitation maritime, 1988. p. 90.
73 See 1 CJ. Reports 1984, pp. 329-330, para. 210.
A LCJ. Reports 1985. p. 48, para. 64.

170
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 207

193. Following the award of the Hawar Islands, and above all of
Qit'at Jaradah, to Bahrain and, to a lesser degree, of Janan to Qatar, the
Court, given the narrowness of the delimited area was bound to ask itself
whether the choice of the traditional basepoints was an equitable one.
Grounds of law are in this case opposed by equity. Thus, in giving effect
to islets or features located at a greater distance from the main island of
Bahrain than the Hawar Islands are from Qatar, the Judgment failed to
take account of any element other than those relating to title. The test of
equitableness used to adjust the single line was applied by reference to
basepoints which had not first been examined to ensure that their choice
was equitable. In the event, the final choice of basepoints resulted in
the equidistance line being located too far to the west, because of the
exaggerated effects accorded to tiny, unimportant features. The drawing
of the provisional equidistance line on the basis of the points chosen
here, namely what are called “maritime features” or ‘les formations mari-
times”, had the effect of distorting the general direction of the coastline.
It is surely curious that the sea should be dominated not by terra firma
but by minor maritime features, precisely lacking firm foundations. If
the principle of the pre-eminence of terra firma over the sea had been
respected, the direct result would have been a baseline which faithfully
followed the coastline, and an equidistance line which respected the
topography of the land and its coastlines.

The provisional equidistance line should, in the circumstances of the
case, have been constructed by reference to equitably chosen baselines,
which would have required its being moved to the west of the line pro-
posed by the Judgment. In the circumstances of the case it was incumbent
upon the Judgment to satisfy this requirement if the method for drawing
the provisional line was to be an equitable one, based on points which
were also equitable.

*
* *

(c) Legal Characterization of Qit'at Jaradah

194. The conclusion, in paragraph 195 of the Judgment, that

“the maritime feature of Qit’at Jaradah satisfies the above-
mentioned criteria [in Article 10, paragraph 1, of the 1958 Conven-
tion on the Territorial Sea and Contiguous Zone and Article 121,
paragraph 1, of the 1982 Convention on the Law of the Sea] and
that it is an island which should as such be taken into consideration
for the drawing of the equidistance line”

is disputable given the geophysical characteristics of this feature.

195. There are a number of factors which cast doubt upon the view
that Qit'at Jaradah ts geographically an island: the inconsistency of the

171
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 208

experts’ opinions; the fact that it is not indicated as an island on British
Admiralty charts (see attached map, p. 215, below) (see paragraph 193 of
the Judgment); the removal of the upper surface of the feature in 1986
(paragraph 192 of the Judgment); and, finally, the sedimentation which
has taken place since then. In the absence of precise information, it would
appear that there is currently a tiny maritime feature of very small size
appearing above the waterline at the location known as Qit’at Jaradah,

196. It is not for the Court to settle a dispute involving theoretical dis-
cussions of physical geography. But, irrespective of the legal and political
dimension of the question whether or not Qit’at Jaradah is an island in
law, we must not lose sight of a consideration of basic common sense:
one cannot have contradictory answers to one and the same question.
According to the Dictionnaire Robert: “An island is an area of terra
firma which emerges permanently from the water”; the Cumbridge Inter-
national Dictionary of English speaks of “a piece of land completely sur-
rounded by water”. For its part, the first paragraph of Article 121 of the
Montego Bay Convention defines an island as “a naturally formed area
of land, surrounded by water, which is above water at high tide”. Over
and above editorial differences inherent in the aims of the respective dis-
ciplines, it will be noted that the problem turns on considerations of
hydrography (high tide) and geomorphology (a naturally formed area of
land).

197. First, the hydrographic element: “high tide” is an important
factor in the definition of an island under the 1982 Convention; this
criterion is more precise than that used in everyday language. Here,
appearance above the waterline at high tide is the essential condition
in order for a naturally formed area of land to be characterized as an
“island” rather than as a low-tide elevation.

198. Next, geomorphological considerations, which entail examination
of the question of the composition of the “land” comprising an island:
“natural area of land”, “area of terra firma”. The “naturalness” of an
insular feature has been the subject of fierce debate, both in doctrine and
in the work of codification. Is the land — a product of nature — the con-
sequence of geological action or of sedimentation? A proposal by H.
Lauterpacht to insert the adjective “natural” before “area of land” was
rejected by the International Law Commission in {9547°. It was on a pro-
posal by the United States, who were hostile to any artificial, abusive
extension of the territorial sea and to any encroachment on the freedom
of the high seas, that an amendment was adopted providing for the inser-
tion of the word “natural” in the paragraph dealing with the definition of
an island 7°. The sense of the term has itself changed. Since the Anna case,
it would seem that it had been accepted that the geomorphological com-

7 Yearbook of the International Law Commission. 1954, Vol. I, pp. 92 and 94.
76 See the final Article 10 of the Law of the Sea Convention, doc. A/Conf.13/C1/L.112,
Official Documents, Vol. WL: First Committee. pp. 180 and 265.

172
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 209

position of a feature was irrelevant: sediment, mud, coral, madrepore,
or terra firma properly so-called’’. But contrary to the judgment of Sir
William Scott in that case, the Montego Bay Convention departed quite
significantly from those principles.

The fact that the land lies above the high-water line is not enough in
itself for a feature to be characterized as an island; only areas of terra
firma can be accorded the status of island under Article 121 of the Law of
the Sea Convention. Jn the first place, Article 121 introduces a distinction
between islands and “rocks”, whose legal régime is dealt with in the third
paragraph. The treatments of rocks and islands are not identical, even
though both are features permanently above the high-water line and of
stable geomorphological composition.

Secondly, areas of land lying above the high-water line are not con-
fined to islands. The 1982 Convention expressly refers to atolls, but pro-
vides no legal definition of these; in geographical terms, they are “ring-
shaped coral reefs in warm seas, enclosing a lagoon communicating with
the high sea” (Dictionnaire Robert). In terms of their geomorphological
composition, atolls are not terra firma, and therefore cannot be accorded
the status of islands. In short, atolls are features or elevations consisting
of a mixture of sediment, mud, coral and madrepore.

Cays are also areas of land lying permanently above sea level. “A cay
is an islet or elevation composed of sand compacted to a greater or lesser
degree” (Grand Larousse universel). This is a category of maritime
feature which remains above the waterline at high tide but which is not
terra firma in the ordinary, traditional sense of the term. Unlike islands,
atolls, or even artificial islands, the Montego Bay Convention does not
refer to cays as a geographical category recognized by law.

199. As regards Qit’at Jaradah, the various changes which this feature
has undergone can be explained on the one hand by the absence of terra
firma and on the other by the fact that it has been formed by accretion,
that is to say, “a process of agglomeration of inorganic elements, solid or
liquid” (Dictionnaire Robert). Thus the question is whether it can be
assimilated to an island within the meaning of Article 121 of the 1982
Convention. The answer must be a negative one, for its geomorphologi-
cal characteristics place it in a category not provided for in the Montego
Bay Convention.

200. The assimilation of islands to land territory is moreover expli-
cable purely in terms of geomorphological considerations: in both cases,
by contrast with atolls and cays, the stable underlying element is terra
firma; thus they have a physically durable base which ensures their per-

77 Reports of Cases argued and determined in the High Court of Admiralty commencing
with the Judgments of Sir William Scott, Michaelmas Term 1798, ed. Chr. Robinson,
1799-1808, Vol. V. 1806, pp. 337-385.

173
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 210

manence. In the case of Qit’at Jaradah, how otherwise to explain the
ease with which the upper surface could be removed and subsequently
restored? In law, this assimilation must be understood in conjunction
with the notion of effectiveness of sovereignty; sovereignty, in interna-
tional law, implies a minimum stable terrestrial base, which is not to be
found in maritime features above the waterline which are not islands.

In support of this difference in treatment as between an island and
other maritime features which appear above the waterline at high tide, we
may cite official marine charts. These documents, because of the need to
meet the safety requirements of marine navigation, offer the best descrip-
tions and evidence of the location and status of features situated within
maritime waters.

201. Finally, what makes the Court’s solution for Qitat Jaradah even
more debatable is the fact that not only did it treat it as an island, but it
then awarded it to Bahrain, whereas the precise calculations of distance
carried out by the Court-appointed hydrographer indicate that it is closer
to Qatar than to Bahrain.

(d) The Course of the Final Delimitation Line

202. It is regrettable that a single vote was taken on the course of the
delimitation line. There was no need for such a restriction, either legally
or technically.

203. In terms of law, the Parties indicated, with arguments in support
of their positions, that the area for delimitation consisted of two sectors:
a northern sector and a southern sector. The similarity in their positions
did not imply that they were in agreement on the co-ordinates of the
point of separation of the two sectors. This lack of agreement should
have led the Court to determine those co-ordinates in light of the circum-
stances of the case. and in particular of the technical data.

204. Technically, the point of separation of the delimitation line is
simple to determine. First, the geometrical reference figure is the provi-
sional equidistance line (Sketch-map No. 2). The Court’s uncertainty as
to whether Fasht al Azm was part of the Bahraini island of Sitrah
resulted in the construction of two theoretical median lines, whose ends
run northward from the point where Fasht al Azm ceases to have effect.
In the southern sector, the junction point is located in the area of Qit'at
el Erge. Second, this southern junction of the two theoretical lines is the
most northerly point where Rabad al Gharbiyah has effects upon the
equidistance line. Hence, technically, this latter point represents the point
of separation between the two sectors of the delimitation lines.

205. In terms of the delimitation, if the northern sector had been
defined in this way we would have voted in favour. Overall, the delimita-

174
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 211

tion line laid down in the Judgment mitigates the inequity of the final
solution, in particular by the lack of effect accorded to Qit’at Jaradah.
Some adjustments could, however, have slightly improved the solution.

In effect — and this is very much a subsidiary point — the geographi-
cal location of Qit’at Jaradah in relation to the Parties’ respective main-
lands is instructive. As we have just pointed out above, this feature is
situated, according to the hydrographic calculations, 17.113 km from the
Qatar peninsula and 21.698 km from the main island of Bahrain. If Fasht
al Azm were attached to the island of Sitrah, the distance would have
been 11.605 km, but on this point the Court refrained from making any
Judicial ruling that would have enabled this fact to be taken into account.
Thus the maritime delimitation was affected by the excessive influence
accorded to Qitat Jaradah by the ruling on the maritime delimitation,
which was thus distorted in an inequitable manner.

This anomaly is aggravated by the fact that Qit’at Jaradah is accorded
an effect of 500 m, even though the Court had decided not to give it any
effect at all and to draw the delimitation line at a strict tangent to Qit’at
Jaradah. This has distorting consequences for the northern part of the
line.

The position is further aggravated by the fact that the Court has estab-
lished a single maritime boundary on the basis of two contradictory
maps, an American one for the southern sector and a British one for
the northern sector. This duality in the Court’s approach is somewhat
puzzling, since it would have been more normal for it to rely on a single
map for the entire course of the line and to choose the most recent one,
providing the most up-to-date data. This was the British map, prepared
in 1994 by the Admiralty of the country that had for many years been
the protecting power in the region and was thus quite well informed of
the true situation. This British bathymetric chart clearly demonstrates
the geographical continuity between the Hawars and Qatar, which form
a single entity and together constitute the Qatari peninsula. But in
choosing to rely rather on the American map for this southern sector
of the single boundary, the Court was able to represent the low-water
line in that southern sector in an arbitrary manner only, thus raising
fears as to the legibility of the decision and above all creating a real risk
of amputation of the territory of Qatar proper. Thus the choice of the
less suitable map for the southern sector leaves serious doubts, not only
as to the fairness, but also as to the simple accuracy, of the line
obtained. Having failed to choose the British map, it would have been
better if the Judgment had not assumed responsibility for errors in
the course of the line and had instead invited the Parties to negotiate
that course on the basis of indications from the Court.

For all of the reasons set out above, we regret that we cannot accept
responsibility for any amputation of Qatar’s territory.

175
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 212

X. A SUGGESTED SOLUTION

206. In this particularly sensitive case, where public opinion is easily
roused, it would have been open to the Court to render its Judgment
more readily acceptable if it had taken the initiative of more or less
directly encouraging the two Parties to envisage the possibility of mutual
financial compensation. The Court’s judicial function is not basically
incompatible with a certain capacity to make suggestions, or even indi-
cate guidelines, to the parties. Juridical technique has more resources in
this regard than might be imagined. On the opening day of the hearings,
Professor Salmon made it clear that the return of the Hawars to Qatar
would necessarily be accompanied by the compensation of any interests
affected by such decision. We are thinking rather of an additional possi-
bility, which would have been open to the Court thanks to a certain
effort of the imagination from which it should not have debarred itself,
particularly in a case so sensitive for both Parties.

207. We were prompted in this direction by two factors: the first was
Bahrain’s reference to its relative poverty; the second is the precedent
constituted by a delimitation agreement between Saudi Arabia and,
precisely, Bahrain. While the former is of no legal relevance whatever,
as the entire body of international jurisprudence has consistently demon-
strated, the latter, by contrast, may be taken as a good example to
be recommended by the Court and followed by the Parties. If the pre-
cedent of the Saudi-Bahraini agreement, provided by two Gulf States,
one of which is party to the present proceedings, had been so suggested,
it would have allowed the Court to take account indirectly of the
otherwise inadmissible arguments concerning the relative poverty of
Bahrain.

208. What happened was the following. In the course of negotiations
with Saudi Arabia, Bahrain invoked its economic difficulties; whereupon
the Saudis proposed that Bahrain should recognize their sovereignty over
a disputed island, in return for which the two parties would share the
area’s resources.

209. The delimitation agreement of 22 February 1958 (which entered
into force four days later following the exchange of instruments of rati-
fication on 26 February 1958) includes an interesting Article 2, which
reads as follows:

“In view of the desire of His Highness the Ruler of Bahrain and
the consent of His Majesty the King of Saoudi Arabia, the oil
resources in the area mentioned and delimited above in the part
belonging to the Kingdom of Saoudi Arabia shall be developed in
the manner which His Majesty may choose, on condition that he
gives the Government of Bahrain half of that which pertains to the
Saudi Arabian Government of the net income derived from this devel-
opment. It is understood that this shall not impair the right of sov-

176
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 213

ereignty and administration of the Saudi Arabia Government in the
above mentioned area.” À

210. We would point out in passing that this agreement was not nego-
tiated by the United Kingdom, the protecting State, in the name of Bah-
rain, its protected State, but by Bahrain itself, which on this occasion
exercised, in 1958, its own jus tractatuum,

It should be noted in the second place that the line drawn apparently
refrained from taking any account of the attribution of the Hawars to
Bahrain. It did not resolve the issue. Point No. | of the median line
drawn is the equidistance point between a point A (corresponding to
the southernmost point of the island of Bahrain at Ra’s-al-Barr) and a
point B on the Saudi coast at Ra’s-abu-Maharrah. Thus Bahrain did
not have the Hawars brought into the equation.

Thirdly and lastly, it should be noted that certain islands and low-tide
elevations were not taken into account at all in the delimitation.

211. To return to our suggestion, we feel that this 61-year-old dispute
would be finally given its quietus if the legal position were restored, with
the Hawars being returned to Qatar, subject to an obligation to share not
only “oil resources” (as in the 1958 agreement with Saudi Arabia), but
also all other resources (natural gas, tourism and fisheries) which those
territories might provide. For, if the latter do not contain oil, as would
appear to be the case, the agreement embodying our suggestion would
lose its entire point if it were restricted to “oi/ resources”.

212. Finally, it should be emphasized that the Saudi-Bahraini example
of 1958 does not represent an isolated case. Such arrangements are more
frequent than one might think. We would point out in particular that, at
the Summit of the Organization for African Unity (OAU) held in Rabat
(Morocco) in June 1972, Algeria and Morocco signed two agreements,
one drawing the frontier between the two countries, keeping the region
known as Ghara-Djebilet under Algerian sovereignty, and the other
granting to Morocco one half of the region’s mineral resources (in par-
ticular, high-content iron ore). The African Heads of State present at this
Rabat Summit were witnesses to that agreement.

*
* *

XI. FINAL CONCLUSION
213. To conclude this opinion, a dissenting one to our regret, we

believe that the Court was correct in refusing to apply the principle of uti

7 Emphasis added. See United States of America. Department of State, Bureau of
Intelligence and Research, International Boundary Study, Series A, Limits in the Seas,
Continental Shelf Boundary, Bahrain/Saudi Arabia, No. 12, March 1970.

177
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 214

possidetis juris to the present case. We are in full agreement with the
Court’s analysis in this regard. And yet, as representatives of the various
legal systems of the continent of Africa, we are committed to that prin-
ciple and have never lost sight of its importance for the post-colonial
phase of State development in Africa under conditions of stability and
peace.

214. However, our agreement with the Court’s analysis ruling against
the application of the principle to the present case is inspired by a variety
of reasons. First, the “special relationship of protection” between the
United Kingdom and the two States parties to the present dispute gave
rise to a flexible division, evolving over time, of responsibilities between
the protecting Power and the protected State, as a result of which the
State retained its personality; this was not the case for most countries in
Africa. There could be no question of applying the principle of uti pos-
sidetis juris, since no new subject of international Jaw had been created;
that is to say, there was no State succession in the present case.

215. Second, in our view, simple reasons of legal ethics required the
rejection of uti possidetis juris as a relevant title. No one can be unaware
of the real motives underlying the legal contrivance which was the British
decision of 1939, directly inspired as it was by rival oil interests. The
authors of that decision troubled themselves so little with legal coherence
that the only “principle” applied was: “oil dominates the land and the
sea”. We could not therefore find a legal pretext for ratifying such a deci-
sion without making our own contribution to this kind of contrived,
deceptive legal edifice which poorly conceals the interests clearly under-
lying it and is damaging to the rights of the peoples concerned.

216. Finally, the principle of uti possidetis juris is generally applied in
a “global” manner, in that it confines itself to “photographing” the
boundary situation between two newly independent States and conferring
on that situation the status of inviolability. There is not necessarily any
requirement to undertake a detailed examination of the various colonial
texts which contributed, individually, to the creation of that boundary. In
the present case, by contrast, it is the detail of a single text that we are
directly invited to examine.

217. It follows that, in the particular case of a decision like that of
1939, we were bound to undertake a critical examination of the validity
of that text, measured by the yardstick of modern methods of interpreta-
tion and on the basis of the rules and principles of contemporary inter-
national law, in which colonial or protectorate law have no place.

(Signed) Mohammed BEDJAOUI.

(Signed) Raymond RANJEVA.
(Signed) Abdul G. Koroma.

178
DELIMITATION AND QUESTIONS (JOINT DISS. OP.) 215

 
  

 

 

  
  
   

 

cles FURIE

a
FI
‘ever them, bave bets ottablisnes

ARTIFICIAL REEFS
Artificial reals,
4 si
ln the vicindy
at ide.

Mariaers are advincd we exercise camiea

when sivigatiog tn these. areas.

 

A ne pas utiliser pour la navigation.
Not to be used for Navigation.

ni sa NX
ob DA ROLE
ils" Fc]

  
  
 
  

 

 

CFE, ra

CHE
g

     
     

 

 

ee
Reproduit à partir de la carte 2886 de l’Amirauté © British Crown Copyright 1994. Reproduit avec |’autorisation du
Controller of Her Majesty s Stationery Office et du bureau hydrographique du Royaume-Uni. (Carte mentionnée au
paragraphe 87 de l'opinion dissidente commune.)

Reproduced from Admiralty chart 2886 © British Crown Copyright 1994. Reproduced by permission of the Controller of
Her Majesty 5 Stationery Office and the UK Hydrographic Office. (Map referred to in paragraph 87 of the joint
dissenting opinion.)
